Exhibit 10.1

MASTER LEASE AGREEMENT

THIS MASTER LEASE AGREEMENT (this “Lease”), is made as of the 28th day of May,
2014, with an effective date of June 1, 2014 (the “Master Lease Effective
Date”), by and between the Landlord(s), as identified on Schedule 1, attached to
this Lease, having their principal office at 645 W. Hamilton Street, Suite 500,
Allentown, PA 18101 (“Landlord”) and LEHIGH GAS – OHIO, LLC, a Delaware limited
liability company, having its principal office at 645 W. Hamilton Street,
Suite 500, Allentown, PA 18101 (“Tenant”).

STATEMENT OF INTENT

The intent of this Lease is to serve as a Master Lease and be applicable to each
of the Leased Premises (as defined below) as if each Leased Premises was the
only Premises to which this Lease applies. This Lease is not intended to be a
unitary, indivisible, or non-severable lease but is intended constitute separate
leases contained in one document, each governed by similar terms. To accomplish
the creation of a severable lease for multiple locations, the parties intend
that, from an economic point of view, the Leased Premises leased pursuant to
this Lease are individual economic units and that the Rent (as hereinafter
defined) and all other provisions of this Lease have been negotiated and agreed
to based on a demise of each of the Leased Premises covered by this Lease as
individual, single, severable transactions. Except as expressly provided in this
Lease for specific isolated purposes (and in such cases only to the extent
expressly so stated), all provisions of this Lease, including definitions,
rental provisions, use provisions, , breach, default, enforcement and
termination provisions and assignment and subletting provisions, shall apply
uniformly to each Leased Premises as individual units. A default of any of the
terms or conditions of this Lease occurring with respect to any one Site shall
not be a default under this Lease with respect to any other Leased Premises not
otherwise in default.

Schedule 1 to this Lease shall reflect all of the Leased Premises under this
Lease, as well as the respective Landlord for each Leased Premises. It is the
intent of Landlord and Tenant, from time to time and in accordance with the
terms of the Lease, to modify Schedule 1 by replacing it with an updated
Schedule 1 (“Updated Schedule 1”). An Updated Schedule 1 shall become the
applicable Schedule 1, on the date identified therein, once initialed by both
parties and the prior Schedule 1 (or Updated Schedule 1) will be replaced by the
Updated Schedule 1 with the most current date. As noted in the preceding
paragraph, this Lease is intended to be a severable lease for multiple
locations. Thus, this Lease shall apply to each of the Leased Premises
identified on Schedule 1, as may be updated, as if each Leased Premises were the
only Leased Premises under this Lease.

RECITAL



  A.   Tenant and an affiliate of the Landlord(s), Lehigh Gas Wholesale LLC,
have entered into a PMPA Franchise Agreement dated October 30, 2012 applicable
to each of the Leased Premises (as amended from time to time, the “Supply
Agreement”).



  B.   Landlord and Tenant, prior to the execution of this Lease, were parties
to individual leases for each Leased Premises listed on Schedule 1. Landlord and
Tenant mutually desire to amend their relationship through the execution of this
Lease and, therefore, acknowledge and agree that this Lease is intended to
replace all of the prior individual leases, in their entirety.



  C.   Landlord and Tenant now desire to enter into this Lease for the Leased
Premises (as defined below).

NOW THEREFORE, in consideration of the rents and provisions herein stipulated to
be paid and performed, Landlord and Tenant, intending to be legally bound,
hereby covenant and agree as of the Effective Date as follows:

1. Demise of Premises. Landlord hereby demises and lets to Tenant and Tenant
hereby takes and leases from Landlord for the term and upon the provisions
hereinafter specified, the following described property (the “Leased Premises”):
(i) the lot or parcel of land owned in fee by Landlord or leased by Landlord and
listed on the attached Schedule 1 (the “Location”), together with the easements,
rights and appurtenances thereunto belonging or appertaining (collectively, the
“Land”); (ii) the buildings, structures and other improvements on the Land
(collectively, the “Improvements”); and (iii) the underground storage tank(s)
and any appurtenances connected thereto including but not limited to lines and
dispensing equipment (but excluding nozzles and hoses) located at the Location
and all machinery and equipment which is attached to the Improvements in such a
manner as to become fixtures under applicable law, together with all additions
and accessions thereto, substitutions therefor and replacements thereof
permitted by this Lease (collectively, the “Equipment”), excepting therefrom
only the Trade Fixtures (as defined below).

2. Certain Definitions.

(a) “Additional Rent” shall mean all amounts, costs, expenses, liabilities and
obligations (including but not limited to Tenant’s obligation to pay any Net
Awards hereunder) which Tenant is required to pay pursuant to the terms of this
Lease other than Basic Rent.

(b) “Adjoining Property” shall mean all sidewalks and curbs adjoining the Leased
Premises.

(c) “Affiliate” shall mean, as to any specified person or entity, any person or
entity, directly or indirectly controlling, controlled by or in common control
with such specified person or entity.

(d) “Alteration” or “Alterations” shall mean any or all changes, additions
(whether or not adjacent to or abutting any then existing buildings), expansions
(whether or not adjacent to or abutting any then existing buildings),
improvements, reconstructions, removals or replacements of any of the
Improvements or Equipment, both interior or exterior, and ordinary and
extraordinary.

(e) “Basic Rent” shall mean Basic Rent as defined in Paragraph 6(a).

(f) “Basic Rent Payment Dates” shall mean the Basic Rent Payment Dates as
defined in Paragraph 6(a).

(g) “Bifurcated” shall mean Bifurcated as defined in Paragraph 28(d).

(h) “Commencement Date” shall mean the Effective Date for each Leased Premises,
as designated on Schedule 1.

(i) “Condemnation” shall mean a Taking and/or a Requisition.

(j) “Default Rate” shall mean the Default Rate as defined in
Paragraph 20(b)(iv).

(k) “Equipment” shall mean the Equipment as defined in Paragraph 1.

(l) “Equipment Landlord” shall mean the Equipment Landlord as defined in
Paragraph 28(d).

(m) “Equipment Rent” shall mean the Equipment Rent as defined in
Paragraph 28(d).

(n) “Expiration Date” shall mean the Expiration Date as defined in
Paragraph 5(a).

(o) “Event of Default” shall mean an Event of Default as defined in
Paragraph 20(a).

(p) “Guaranties” shall mean the Guaranties as defined in Paragraph 3(e).

(q) “Impositions” shall mean the Impositions as defined in Paragraph 8(a).

(r) “Improvements” shall mean the Improvements as defined in Paragraph 1.

(s) “Insurance Requirement” or “Insurance Requirements” shall mean, as the case
may be, any one or more of the terms of each insurance policy required to be
carried by Tenant under this Lease and the requirements of the issuer of such
policy.

(t) “Land” shall mean the Land as defined in Paragraph 1.

(u) “Landlord Equipment” shall mean the Landlord Equipment as defined in
Paragraph 11(a)(iii).

(v) “Landlord Termination Date” shall mean the Landlord Termination Date as
defined in Paragraph 23(a).

(w) “Late Charge” shall mean the Late Charge as defined in Paragraph 6(c).

(x) “Law” shall mean any constitution, statute or rule of law.

(y) “Lease Year” with respect to a particular Leased Premises shall mean the
twelve (12) calendar month period beginning on the Lease Year Commencement Date
for such Leased Premises and on each anniversary thereof throughout the Term
with respect to such Leased Premises, except that the first Lease Year shall
also include the period, if any, from the Commencement Date to the Lease Year
Commencement Date.

(z) “Lease Year Commencement Date” shall mean the Commencement Date, if such
date shall be on the first day of a calendar month, or, if the Commencement Date
does not fall on the first day of a calendar month, then, “Lease Year
Commencement Date” shall mean the first day of the first calendar month
following that month in which the Commencement Date falls.

(aa) “Leased Premises” shall mean the Leased Premises as defined in Paragraph 1.

(bb) “Legal Requirement” or “Legal Requirements” shall mean, as the case may be,
any one or more of all present and future Laws, codes, ordinances, orders,
judgments, decrees, injunctions, rules, regulations and requirements, even if
unforeseen or extraordinary, of every duly constituted governmental authority or
agency (but excluding those which by their terms are not applicable to and do
not impose any obligation on Tenant, Landlord or the Leased Premises) and all
covenants, restrictions and conditions now of record, or of record in the future
if created or filed by or with the consent of Tenant, which may be applicable to
Tenant, Landlord (with respect to the Leased Premises) or to all or any part of
or interest in Leased Premises, or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration, repair or reconstruction of the
Leased Premises, even if compliance therewith (i) necessitates structural
changes or improvements (including changes required to comply with the
“Americans with Disabilities Act”) or results in interference with the use or
enjoyment of the Leased Premises or (ii) requires Tenant to carry insurance
other than as required by the provisions of this Lease.

(cc) “Lender” shall mean an entity or entities identified as such in writing to
Tenant which makes a Loan to Landlord and/or any Parent Entity, secured by a
Mortgage and evidenced by a Note, or any entity or entities which is/are the
holder(s) of the Mortgage and Note as a result of an assignment thereof.

(dd) “Location” shall mean the Location as defined in Paragraph 1.

(ee) “Loan” shall mean a loan made by a Lender to Landlord and/or any Parent
Entity, secured by a Mortgage and evidenced by a Note.

(ff) “Loan Document” shall mean any Notes, Mortgages or other loan documents
evidencing or securing a Loan.

(gg) “Mortgage” shall mean any mortgage, deed of trust or similar security
instrument currently existing or hereafter executed covering the Leased
Premises, or any part thereof, from Landlord and/or any Parent Entity to Lender.

(hh) “Master Lease Term” shall mean the period of time beginning with the Master
Lease Effective Date and ending that date which is the latest Expiration Date or
Termination date for an individual Leased Premises identified on Schedule 1.

(ii) “Master Lease Year” shall mean the twelve (12) calendar month period
beginning on the Master Lease Year Commencement Date and on each anniversary
thereof throughout the Term

(jj) “Net Award” shall mean the entire award payable to Landlord by reason of a
Condemnation, less any reasonable expenses incurred by Landlord in collecting
such award.

(kk) “Net Proceeds” shall mean the entire proceeds of any insurance required
under clauses (i) or (iv) of Paragraph 14(a), less any actual and reasonable
expenses incurred by Landlord in collecting such proceeds.

(ll) “Nonpayment Notice” shall mean Nonpayment Notice as defined in
Paragraph 20(a).

(mm) “Note” or “Notes” shall mean a promissory note or notes hereafter executed
by Landlord and/or any Parent Entity in favor of Lender, which Note or Notes
will be secured by a Mortgage and an assignment of leases and rents.

(ii) “Parent Entity(ies)” shall mean Lehigh Gas Partners LP and any other entity
or entities, now or in the future, individually or collectively, directly or
indirectly controlling Landlord.

(nn) “Permitted Encumbrances” shall mean those covenants, restrictions,
reservations, liens, conditions, encroachments, easements and other matters of
title that affect the Leased Premises as of the Commencement Date which are
either of record as of the Commencement Date, or which are otherwise disclosed
to Tenant by Landlord prior to the Commencement Date.

(oo) “Prime Lease” shall mean the lease agreement that is superior to this
lease, if applicable.

(pp) “Real Estate Taxes” shall mean all federal, state, and local sales, use, ad
valorem, rental, value-added, margin taxes, franchise taxes, and other taxes,
assessments, or governmental or quasi-governmental levies of any nature
whatsoever, allocable to the Leased Premises or any portion thereof.

(qq) “Recapture Date” shall mean shall mean Recapture Date as defined in
Paragraph 23(b).

(rr) “Rent” shall mean Basic Rent, Additional Rent, and all other sums of money
to be paid by Tenant pursuant to the terms, covenants and conditions of this
Lease.

(ss) “Requisition” shall mean any temporary condemnation or confiscation of the
use or occupancy of the Leased Premises by any governmental authority, civil or
military, whether pursuant to an agreement with such governmental authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.

(tt) “Restoration” shall mean Restoration as defined in Paragraph 13(d).

(uu) “Severance Date” shall mean Severance Date as defined in Paragraph 23(a).

(vv) “State” shall mean the State or Commonwealth in which the Leased Premises
is situated.

(ww) “Supply Agreement” shall mean the Supply Agreement as defined in the
Recital section above.

(xx) “Taking” shall mean any permanent taking of the Leased Premises in or by
condemnation or other eminent domain proceedings pursuant to any law, general or
special, or by reason of any agreement with any condemnor in settlement of or
under threat of any such condemnation or other eminent domain proceedings or by
any other means, or any de facto condemnation.

(yy) “Term” shall mean the Term as defined in Paragraph 5.

(zz) “Trade Fixtures” shall mean all fixtures, equipment and other items of
personal property (whether or not attached to the Improvements) which are owned
by Tenant or any subtenant, sub-franchisee or other third-party and used in the
operation of the business conducted on the Leased Premises.

3. Title and Condition.

(a) The Leased Premises are demised and let subject to (i) any Prime Lease,
(ii) the Permitted Encumbrances, (iii) all Legal Requirements and Insurance
Requirements, including any existing violation thereof, and (iv) the condition
of the Leased Premises as of the Commencement Date; without representation or
warranty by Landlord; it being understood and agreed, however, that the recital
of the Permitted Encumbrances herein shall not be construed as a revival of any
thereof which for any reason may have expired.

(b) LANDLORD HAS NOT MADE AND WILL NOT MAKE ANY INSPECTION OF THE LEASED
PREMISES, AND LANDLORD LEASES AND WILL LEASE, AND TENANT TAKES AND WILL TAKE,
THE LEASED PREMISES “AS IS”, AND TENANT ACKNOWLEDGES THAT LANDLORD (WHETHER
ACTING AS LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT MADE AND WILL NOT
MAKE, NOR SHALL LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, WITH RESPECT TO THE LEASED PREMISES, INCLUDING ANY WARRANTY
OR REPRESENTATION AS TO ITS FITNESS FOR USE OR PURPOSE, DESIGN OR CONDITION FOR
ANY PARTICULAR USE OR PURPOSE, AS TO THE QUALITY OF THE MATERIALS OR WORKMANSHIP
THEREIN, LATENT OR PATENT, AS TO LANDLORD’S TITLE THERETO, THE EXISTENCE OF ANY
LATENT OR PATENT DEFECT, THE EXISTENCE OF ANY ENVIRONMENTAL CONDITION OR
ENVIRONMENTAL CLAIM, THE COMPLIANCE OF THE LEASED PREMISES WITH ANY LEGAL
REQUIREMENTS,OR AS TO VALUE, COMPLIANCE WITH SPECIFICATIONS, LOCATION, USE,
CONDITION, MERCHANTABILITY, QUALITY, DESCRIPTION, DURABILITY OR OPERATION, IT
BEING AGREED THAT ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY TENANT. Tenant
acknowledges that the Leased Premises are of its selection and to its
specifications, and that the Leased Premises have been inspected by Tenant and
are satisfactory to it. In the event of any defect or deficiency in the Leased
Premises of any nature, whether patent or latent, Landlord shall not have any
responsibility or liability with respect thereto or for any incidental or
consequential damages (including strict liability in tort). The provisions of
this Paragraph 3(b) have been negotiated and constitute a material part of the
consideration received by Landlord for its execution of this Lease, and the
foregoing provisions are intended to be a complete exclusion and negation of any
warranties by Landlord, express or implied, with respect to the Leased Premises,
arising pursuant to any Law now or hereafter in effect or otherwise.

(c) Tenant acknowledges and agrees that Tenant has examined the title to the
Leased Premises prior to the execution and delivery of this Lease and has found
such title to be satisfactory for the purposes contemplated by this Lease.

(d) Tenant acknowledges and agrees that Tenant, if the Leased Premises is
identified on Schedule 1 as being subject to a Prime Lease, Tenant has been
provided with and has examined such Prime Lease prior to the execution and
delivery of this Lease. Tenant further acknowledges that it understands the
terms of the Prime Lease and the implications of the Prime Lease to this Lease,
as may be expressed throughout this Lease including, but not limited to, as
expressed in Paragraph 33.

(e) Landlord hereby assigns, without recourse or warranty whatsoever, to Tenant,
all warranties, guaranties and indemnities, express or implied, and similar
rights which Landlord may have against any manufacturer, seller, engineer,
contractor or builder in respect of the Leased Premises, including, but not
limited to, any rights and remedies existing under contract or pursuant to the
Uniform Commercial Code (collectively, the “Guaranties”). Such assignment shall
remain in effect until the expiration or termination of this Lease. Landlord
shall also retain the right to enforce any Guaranties assigned in the name of
Tenant upon the occurrence of an Event of Default. Landlord hereby agrees to
execute and deliver at Tenant’s expense such further documents, including powers
of attorney, as Tenant may reasonably request in order that Tenant may have the
full benefit of the assignment effected or intended to be effected by this
Paragraph 3(d). Upon the expiration or termination of this Lease, the Guaranties
shall automatically revert to Landlord. The foregoing provision of reversion
shall be self-operative and no further instrument of reassignment shall be
required. In confirmation of such reassignment Tenant shall, if requested by
Landlord, execute and deliver promptly any certificate or other instrument which
Landlord may reasonably request.

(f) Landlord agrees to enter into, at Tenant’s expense, such easements,
covenants, waivers, approvals or restrictions for utilities, parking or other
matters as desirable for operation of the Leased Premises (collectively,
“Easements”) as reasonably requested by Tenant, subject to Landlord’s approval
of the form and substance thereof, not to be unreasonably withheld, conditioned
or delayed; provided, however, that no such Easement shall result in any
material diminution in the value or utility of the Leased Premises for use as a
retail site for the sale of fuel to motor vehicles and uses incidental thereto,
including without limitation services related to the operation of motor vehicles
and the retail sale of food, beverages and other items, such as typically found
in convenience stores appurtenant to other retail fuel stations in the area and
further provided that no such Easement shall render the use of the Leased
Premises dependent upon any other property or condition the use of the Leased
Premises upon the use of any other property, each of which Tenant shall certify
to Landlord in a writing delivered with Tenant’s request with respect to such
Easement. Tenant’s request shall also include Tenant’s written undertaking
acknowledging that Tenant shall remain liable hereunder as principal and not
merely as a surety or guarantor notwithstanding the establishment of any
Easement.

(g) Tenant agrees that Tenant is obligated to and shall perform all obligations
of the owner of the Leased Premises (or, if applicable, the obligations of
Landlord as tenant under any Prime Lease) under, and pay all costs, fees, fines,
penalties, expenses, taxes and Impositions which the owner of the Leased
Premises (or, if applicable, the tenant under any Prime Lease) may be required
to pay in accordance with, any reciprocal easement agreement or any other
agreement or document of record now (if any), or of record in the future if
created or filed by or with the written consent of Tenant, affecting the Leased
Premises (herein referred to collectively as the “REA”), and that Tenant shall
comply with all of the terms and conditions of the REA during the Term of this
Lease. Tenant further covenants and agrees to indemnify, defend and hold
harmless Landlord against any claim, loss or damage suffered by Landlord by
reason of Tenant’s failure to perform any obligations or pay any expenses as
required under any REA or comply with the terms and conditions of any REA as
herein above provided during the Term of this Lease.

(h) Tenant shall be responsible for securing and paying for all utilities which
are consumed within the Leased Premises. Tenant shall pay for the consumption of
all such utilities directly to the applicable utility company when due, and
non-payment or late payment of such bills shall be considered an event of
default under this Lease. Landlord shall at all times have the exclusive right
to select the provider or providers of utility services to the Leased Premises,
provided that in no event shall the Landlord be responsible or liable to the
Tenant for the failure of any such provider or providers of utility services to
provide utilities to the Tenant or the Leased Premises.

4. Use of Leased Premises; Quiet Enjoyment.

(a) Tenant shall (subject to Paragraph 4(b)) use the Leased Premises only for
the retail sale of fuel to motor vehicles and uses related or incidental
thereto, including, without limitation, (i) services related to the operation of
motor vehicles; (ii) the retail sale of food, beverages and other convenience
store items including tobacco, liquor and other consumer goods; (iii) restaurant
or food service preparation (either directly or through agreements with third
parties); (iv) ATM machines, check cashing, money orders and other financial
services; (v) billboards; (vi) car wash facilities; and (vii) such other related
or incidental uses as are or may be at any time during the Term, in the
reasonable judgment of the Tenant, compatible with the retail sale of fuel to
motor vehicles (the “Permitted Use”). In no event shall the Leased Premises be
used for any purpose which shall violate any of the provisions of any Permitted
Encumbrance, any REA, any Prime Lease, any Legal Requirement, any Insurance
Requirement or any covenants, restrictions or agreements hereafter created by or
consented to in writing by Tenant applicable to the Leased Premises. Tenant
agrees that with respect to the Permitted Encumbrances and any covenants,
restrictions or agreements hereafter created by or consented to in writing by
Tenant, Tenant shall observe, perform and comply with and carry out the
provisions required therein to be observed and performed by Landlord. It is
expressly understood that Tenant may sublease the Leased Premises to subtenants
pursuant to subleases, sub-franchise agreements or other agreements entered into
by Tenant, as sublandlord, from time to time, in accordance with Paragraphs 17
and 18 hereof.

(b) Tenant shall not permit any unlawful occupation, business or trade to be
conducted on the Leased Premises or any use to be made thereof contrary to
applicable Legal Requirements or Insurance Requirements. Tenant shall not use,
occupy or permit the Leased Premises to be used or occupied, nor do or permit
anything to be done in or on the Leased Premises, in a manner which would
(i) make void or voidable any insurance which Tenant is required hereunder to
maintain in force with respect to the Leased Premises, (ii) affect the ability
of Tenant to obtain any insurance which Tenant is required to furnish hereunder,
or (iii) knowingly cause any injury or damage to any of the Improvements unless
pursuant to Alterations permitted under Paragraph 12 hereof.

(c) Subject to all of the provisions of this Lease, so long as no Event of
Default exists hereunder, Landlord covenants that neither Landlord nor any
person or entity claiming by, through or under Landlord shall disturb the
peaceful and quiet occupation and enjoyment of the Leased Premises by Tenant or
its permitted subtenants or assignees, but subject in all events to (i) any
Prime Lease, (ii) the Permitted Encumbrances, and (iii) all Legal Requirements
and Insurance Requirements, including any existing violation thereof.

(d) Tenant shall be responsible for determining whether or not zoning is
appropriate for the Permitted Use and obtaining and maintaining all permits and
approvals required by applicable Legal Requirements Laws in connection with
Tenant’s specific manner of use, and specific character of, operations at the
Leased Premises and shall provide a copy of the same to Landlord upon receipt of
same, if applicable.

5. Term.

(a) Subject to the provisions hereof, Tenant shall have and hold each Leased
Premises for a term (each, a “Term”) commencing on the Commencement Date and
ending at 11:59 p.m. on the date immediately prior to the fifteenth (15th)
anniversary of the Lease Year Commencement Date (each, an “Expiration Date”). As
detailed in the Statement of Intent, this Lease is a severable Master Lease
applicable to multiple locations. The Term for each Leased Premises is
particular to each Leased Premises and the occurrence of the Expiration Date or
early termination of the Term for any individual Leased Premises shall not
affect the Term of any other Leased Premises.

(b) Landlord and Tenant agree that any failure to have the Leased Premises
available to Tenant for its occupancy on the Commencement Date shall in no way
affect the validity of this Lease or the obligations of Tenant hereunder nor
shall the same be construed in any wise to extend the Term or impose any
liability on Landlord.

(c) Notwithstanding anything to the contrary contained in this Paragraph 5, if
applicable, the Leased Premises shall be subject to this Lease only for such
portions of the Term as Landlord remains a tenant under any Prime Lease, and
this Lease shall automatically terminate upon the expiration or earlier
termination of the Prime Lease for any reason whatsoever.

6. Rent.

(a) Tenant shall pay to Landlord (or to Lender, if directed by Landlord), as
minimum annual rent for the Leased Premises during the Term, basic rent (“Basic
Rent”), payable in advance commencing on the first day of the first month
following the month in which the Commencement Date occurs (unless the
Commencement Date is the first day of a month, in which case commencing on the
Commencement Date) and continuing on the first day of each calendar month
thereafter during the Term (the said days being called the “Basic Rent Payment
Dates”), and shall pay the same at Landlord’s address set forth below, or at
such other place as Landlord from time to time may designate to Tenant in
writing, in funds which at the time of such payment shall be legal tender for
the payment of public or private debts in the United States of America and, if
required by Landlord, by wire transfer in immediately available federal funds to
such account in such bank as Landlord shall designate, from time to time. The
Basic Rent due and payable during the first Lease Year shall be the Basic Rent
set forth on Schedule 1. Thereafter, Basic Rent for each subsequent Lease Year
shall be an amount equal to One Hundred and One and One-Half Percent (101.5%) of
the Basic Rent due and payable during the immediately preceding Lease Year. Upon
request by Landlord, Tenant shall establish arrangements whereby payments of the
Basic Rent and Additional Rent are transferred by Automated Clearing House Debit
from an account established by Tenant at a United States bank or other financial
institution to such account as Landlord may designate. If the Commencement Date
shall occur on a date other than the first day of a calendar month, then, Basic
Rent for the period from and including the Commencement Date through and
including the last day of the month in which the Commencement Date occurs shall
be paid, in advance, on the date hereof, in an amount prorated by (i) dividing
the monthly installment of Basic Rent due for the month in which the
Commencement Date occurs by the number of days in such month, and (ii)
multiplying such sum by the numbers of days remaining in such month from and
after the Commencement Date.

(b) Tenant shall pay and discharge before the imposition of any fine, lien,
interest or penalty may be added thereto for late payment thereof, the
following: all Additional Rent and all other amounts and obligations (excluding
Basic Rent) which Tenant assumes or agrees to pay or discharge pursuant to this
Lease, together with every fine, penalty, interest and cost which may be added
by the party to whom such payment is due for nonpayment or late payment thereof.
In the event of any failure by Tenant to pay or discharge any of the foregoing,
Landlord shall have the same rights, powers and remedies provided herein, by Law
or otherwise as are available to Landlord in the event of nonpayment of Basic
Rent.

(c) If any installment of Basic Rent is not paid within five (5) days after the
applicable Basic Rent Payment Date, Tenant shall pay to Landlord, on demand, as
Additional Rent, a late charge equal to three percent (3%) (the “Late Charge”)
of such overdue installment of Basic Rent. Lender or its successors, assigns or
purchasers shall have no obligation to provide Tenant with written notice of any
payment default under this Lease.

(d) Landlord and Tenant agree that this Lease is a true lease and does not
represent a financing arrangement. Each party shall reflect the transactions
represented by this Lease in all applicable books, records and reports
(including, without limitation, income tax filings) in a manner consistent with
“true lease” treatment rather than “financing” treatment.

(e) Landlord hereby appoints Lehigh Gas Wholesale Services, Inc. as its agent
solely for purposes collecting any and all Basic Rent, Additional Rent and all
other sums payable hereunder by Tenant, and Tenant hereby agrees to recognize
Lehigh Gas Wholesale Services, Inc. as such and to pay to Lehigh Gas Wholesale
Services, Inc., as agent for Landlord, any and all Basic Rent, Additional Rent
and all other sums payable hereunder by Tenant unless and until it is otherwise
directed by Landlord in writing.

7. Net Lease; Non-Terminability.

(a) This is a net lease and the obligations of Tenant hereunder shall be
separate and independent covenants and agreements, and Basic Rent, Additional
Rent and all other sums payable hereunder by Tenant shall continue to be payable
in all events, except as otherwise expressly set forth in this Lease, without
notice, demand, setoff, counterclaim, recoupment, abatement, suspension,
deferment, diminution, deduction, reduction or defense.

(b) Except as otherwise expressly provided in this Lease, this Lease is the
absolute and unconditional obligation of Tenant and shall not terminate and
Tenant shall not have any right to terminate this Lease during the Term. Except
as otherwise expressly provided in this Lease, Tenant shall not be entitled to
any setoff, counterclaim, recoupment, abatement, suspension, deferment,
diminution, deduction, reduction or defense of or to Basic Rent, Additional Rent
or any other sums payable under this Lease; and except as otherwise expressly
provided in this Lease, the obligations of Tenant under this Lease shall not be
affected by any interference with Tenant’s use of the Leased Premises for any
reason, including but not limited to the following: (i) any damage to or
destruction of the Leased Premises by any cause whatsoever, (ii) any
Condemnation, (iii) the prohibition, limitation or restriction of Tenant’s use
of the Leased Premises, (iv) any eviction by paramount title or otherwise,
(v) Tenant’s acquisition of ownership of the Leased Premises other than pursuant
to an express provision of this Lease, (vi) any default on the part of Landlord
under this Lease or under any other agreement, (vii) any latent or other defect
in, or any theft or loss of the Leased Premises, (viii) the breach of any
warranty of any seller or manufacturer of the Equipment, (ix) any violation of
Paragraph 4(c) by Landlord, or (x) any other cause, whether similar or
dissimilar to the foregoing, any present or future Law to the contrary
notwithstanding. It is the intention of the parties hereto that the obligations
of Tenant under this Lease shall be separate and independent covenants and
agreements, and that Basic Rent, Additional Rent and all other sums payable by
Tenant hereunder shall continue to be payable in all events (or, in lieu
thereof, Tenant shall pay amounts equal thereto), and that the obligations of
Tenant under this Lease shall continue unaffected, unless this Lease shall have
been terminated pursuant to an express provision of this Lease. All costs and
expenses (other than depreciation, interest on and amortization of debt incurred
by Landlord, and costs incurred by Landlord in financing, refinancing or
transferring title to the Leased Premises and payment of Landlord’s income taxes
with respect to rents received) and other obligations of every kind and nature
whatsoever relating to the Leased Premises and the appurtenances thereto and the
use and occupancy thereof which may arise or become due and payable with respect
to the period which ends on the expiration or earlier termination of the Term in
accordance with the provisions hereof (whether or not the same shall become
payable during the Term or thereafter), including, without limitation, any and
all of the same accruing under or payable pursuant to the Prime Lease, shall,
except as expressly provided herein, be paid and performed by Tenant.
Notwithstanding anything to the contrary contained in this Paragraph 7,
Landlord’s and Tenant’s respective obligations under this Lease, including, in
the case of Tenant, the payment of Basic Rent, Additional Rent and any other
sums payable by Tenant under this Lease, but excluding those obligations which
expressly survive expiration or earlier termination of this Lease, shall
terminate upon termination of the Prime Lease, if applicable.

(c) Tenant agrees that it shall remain obligated under this Lease in accordance
with its provisions and that, except as otherwise expressly provided herein, it
shall not take any action to terminate, rescind or avoid this Lease,
notwithstanding (i) the bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution, winding-up or other proceeding affecting
Landlord, (ii) the exercise of any remedy, including foreclosure, under the
Mortgage, or (iii) any action with respect to this Lease (including the
disaffirmance hereof) which may be taken by Landlord under the Federal
Bankruptcy Code or by any trustee, receiver or liquidator of Landlord or by any
court under the Federal Bankruptcy Code or otherwise.

(d) This Lease is the absolute and unconditional obligation of Tenant. Tenant
waives all rights which are not expressly stated in this Lease but which may now
or hereafter otherwise be conferred by Law (i) to quit, terminate or surrender
this Lease or the Leased Premises, (ii) to any setoff, counterclaim, recoupment,
abatement, suspension, deferment, diminution, deduction, reduction or defense of
or to Basic Rent, Additional Rent or any other sums payable under this Lease,
except as otherwise expressly provided in this Lease, and (iii) for any
statutory lien or offset right against Landlord or its property.

8. Payment of Impositions; Compliance with Legal Requirements and Insurance
Requirements.

(a)

(i) Subject to the provisions of Paragraph 8(a)(ii) hereof and Paragraph 19
hereof relating to contests, Tenant shall, before interest or penalties are due
thereon, pay and discharge (all of the following being herein collectively
called the “Impositions”): all taxes of every kind and nature (including real,
ad valorem, personal property, gross income, franchise, withholding, profits and
gross receipts taxes) on or with respect to the Leased Premises; all charges
and/or taxes for any easement or agreement maintained for the benefit of the
Leased Premises; all general and special assessments, levies, permits,
inspection and license fees on or with respect to the Leased Premises; all water
and sewer rents and other utility charges on or with respect to the Leased
Premises; all ground rents on or with respect to the Leased Premises; and all
other public charges and/or taxes whether of a like or different nature, even if
unforeseen or extraordinary, imposed or assessed upon or with respect to the
Leased Premises, prior to or during the Term, against Landlord, Tenant or the
Leased Premises as a result of or arising in respect of the occupancy, leasing,
use, maintenance, operation, management, repair or possession thereof, or any
activity conducted on the Leased Premises, or the Basic Rent or Additional Rent,
including without limitation, any gross income tax, sales tax, occupancy tax or
excise tax levied by any governmental body on or with respect to such Basic Rent
or Additional Rent. If received by Landlord, Landlord shall promptly deliver to
Tenant any bill or invoice with respect to any Imposition.

(ii) Nothing herein shall obligate Tenant to pay, and the term “Impositions”
shall exclude, federal, state or local (A) transfer taxes as the result of a
conveyance by (or suffered by) Landlord, (B) franchise, capital stock or similar
taxes if any, of Landlord, (C) income, excess profits or other taxes, if any, of
Landlord, determined on the basis of or measured by its net income, (D) any
estate, inheritance, succession, gift, capital levy or similar taxes, unless the
taxes referred to in clauses (B) and (C) above are in lieu of or a substitute
for any other tax or assessment upon or with respect to the Leased Premises
which, if such other tax or assessment were in effect at the commencement of the
Term, would be payable by Tenant, or (E) an Imposition that the Landlord is not
obligated to pay as tenant under the Prime Lease, if applicable. In the event
that any assessment may be paid in installments, Tenant shall have the option to
pay such assessment in installments; and in such event, Tenant shall be liable
only for those installments which become due and payable during the Term. Tenant
shall prepare and file all tax reports required by governmental authorities
which relate to the Impositions. Tenant shall deliver to Landlord, within twenty
(20) days after Landlord’s written request therefor, copies of all settlements
and notices pertaining to the Impositions which may be issued by any
governmental authority and receipts for payments of all Impositions made during
each calendar year of the Term.

(b) Subject to the provisions of Paragraph 19 hereof, Tenant shall promptly
comply with, and conform to, in all material respects, all of the Legal
Requirements and Insurance Requirements.

9. Liens and Title.

(a) Subject to the provisions of Paragraph 19 hereof, Tenant shall not, directly
or indirectly, create or permit to be created, and shall promptly discharge, any
lien on the Leased Premises, on the Basic Rent, Additional Rent or on any other
sums payable by Tenant under this Lease, other than the Mortgage, the Permitted
Encumbrances and any mortgage, lien, encumbrance or other charge created by or
resulting from any act or omission by Landlord or those claiming by, through or
under Landlord (except Tenant). Notice is hereby given that Landlord shall not
be liable for any labor, services or materials furnished or to be furnished to
Tenant, or to anyone holding the Leased Premises through or under Tenant, and
that no mechanic’s or other liens for any such labor, services or materials
shall attach to or affect the interest of Landlord in and to the Leased
Premises.

(b) Nothing in this Lease and no action or inaction by Landlord shall be deemed
or construed to mean that Landlord has granted to Tenant any right, power or
permission to do any act or to make any agreement which may create, give rise
to, or be the foundation for, any right, title, interest or lien in or upon the
estate of Landlord in the Leased Premises.

10. Indemnification.

(a) Tenant agrees to defend, pay, protect, indemnify, save and hold harmless
Landlord and any Parent Entity and their respective successors, assigns,
officers, directors, shareholders, partners, beneficial owners, trustees,
members, managers and employees, from and against any and all liabilities,
losses, damages, penalties, costs, expenses (including reasonable attorneys’
fees and expenses), causes of action, suits, claims, demands or judgments of any
nature whatsoever, howsoever caused, arising during the Term (or during any
period when Tenant is in possession of the Leased Premises from which the matter
in question arises) from the Leased Premises or the use, non-use, occupancy,
condition, design, construction, maintenance, repair or rebuilding of the Leased
Premises, and any injury to or death of any person or persons or any loss of or
damage to any property, real or personal, in any manner arising during the Term
(or during any period when Tenant is in possession of the Leased Premises from
which the matter in question arises) therefrom connected therewith or occurring
thereon, whether or not such indemnified party has or should have knowledge or
notice of the defect or conditions, if any, causing or contributing to said
injury, death, loss, damage or other claim; except to the extent that any such
liability, loss, damage, penalty, cost, expense, cause of action, suit, claim,
demand or judgment is (i) the result of the gross negligence of such indemnified
party or the intentional wrongful act of such indemnified party; or (ii) subject
to and covered by the Tenant’s obligations under Paragraph 29(b) below. The
amount of any loss for which indemnification is provided under this Paragraph 10
shall be net of any federal or state income tax benefits to the indemnified
party as a result of such loss. In case any action or proceeding is brought
against any indemnified party by reason of any such claim against which Tenant
has agreed to defend, pay, protect, indemnify, save and hold harmless pursuant
to the preceding sentences, Tenant covenants upon written notice of any such
claim, action or proceeding from such indemnified party to resist or defend such
indemnified party in such claim, action or proceeding, with the expenses of such
defense paid by Tenant, and such indemnified party will cooperate and assist in
the defense of such action or proceeding if reasonably requested so to do by
Tenant. The Tenant, upon receipt of such notice, shall have the right, but not
the obligation, to assume the defense of any action, proceeding or suit or, with
respect to a claim, to determine whether payment should be made or if the claim
should be contested, including the engagement of counsel and the payment of all
costs of litigation; provided, that the failure of the indemnified party to give
such notice to the Tenant shall not relieve the Tenant from any of its
obligations to provide indemnification under this Paragraph 10, unless such
failure materially prejudices the contest of such claim or the defense of such
action, proceeding or suit by the Tenant. To the extent that the Tenant in fact
indemnifies an indemnified party under the indemnity provisions of this Lease,
the Tenant shall be subrogated to an indemnified party’s rights in the affected
transaction and shall have a right to determine the settlement of claims
therein. In no event shall Tenant be liable for any settlement of any action,
proceeding or claim unless Tenant has given its prior written consent thereto.

(b) The foregoing to the contrary, notwithstanding, an indemnified party shall
have the right to engage its own counsel and to determine its own defense of any
claim, action, suit or proceeding requiring indemnification under this
Paragraph 10, by delivering to the Tenant a written notice waiving and
forfeiting the benefits of the indemnification provided by this Paragraph 10 in
connection with any such claim, action, proceeding or suit. Whether or not an
indemnified party exercises its rights pursuant to the foregoing sentence to
waive indemnification and assume its own defense, the Tenant shall have the
right to engage separate counsel and to participate in such defense with the
fees and expenses of such counsel to be borne by the Tenant. No provision of
this Paragraph 10 shall preclude the Tenant from controlling its own defense in
any matter.

(c) The obligations of Tenant under this Paragraph 10 shall, as to any matter
arising from any act, omission or circumstance existing on or prior to the date
of expiration or earlier termination of this Lease, survive any expiration or
earlier termination of this Lease.

11. Maintenance and Repair.

(a) (i) Except for any Alterations that Tenant is permitted to make pursuant to
this Lease, Tenant shall at all times, including any Requisition period, at its
sole cost and expense, put, keep and maintain the Leased Premises (including,
without limitation, the roof, landscaping, walls, footings, foundations,
structural components and other Improvements on the Leased Premises) and,
subject to Paragraph 11(a)(iii) below, the Equipment in the same condition and
order of repair as exists as of the Commencement Date of this Lease, except for
ordinary wear and tear, and shall promptly make all repairs and replacements of
every kind and nature, whether foreseen or unforeseen, which may be required to
be made upon or in connection with the Leased Premises in order to keep and
maintain the Leased Premises in the order and condition required by this
Paragraph 11(a). Tenant shall do or cause others to do all shoring of the Leased
Premises or of foundations and walls of the Improvements and every other act
necessary or appropriate for preservation and safety thereof, by reason of or in
connection with any excavation or other building operation upon the Leased
Premises, whether or not Landlord shall, by reason of any Legal Requirements or
Insurance Requirements, be required to take such action or be liable for failure
to do so. Except as specifically set forth in this Lease, Landlord shall not be
required to make any repair, whether foreseen or unforeseen, or to maintain the
Leased Premises or Adjoining Property in any way, and Tenant hereby expressly
waives the right to make repairs at the expense of the Landlord, which right may
be provided for in any Law now or hereafter in effect. Tenant shall, in all
events, make all repairs for which it is responsible hereunder promptly, and all
repairs shall be in a good, proper and workmanlike manner.

(ii) With respect to the Equipment, Tenant, at Tenant’s sole expense, shall:
(1) make no additions or alterations without Landlord’s prior written consent;
(2)not do or permit to be done anything prejudicial to Landlord’s title to the
Equipment; and (3) not remove any such Equipment or deliver any such Equipment
to anyone but Landlord or Landlord’s designee.

(iii) Notwithstanding the provisions of Paragraph 11(a)(i) above, the Landlord
shall maintain, repair and replace the underground storage tank(s) and any
appurtenances connected thereto including but not limited to lines and
dispensing equipment (but excluding nozzles and hoses) located at the Location
(the “Landlord Equipment”) as determined by Landlord and as necessary to keep
such Landlord Equipment in good operating condition, if the need for any repair
or replacement is due to ordinary wear and tear or damage by the elements.
Landlord’ obligation to repair or replace the Landlord Equipment shall not arise
unless and until Landlord determines in its sole discretion (which determination
shall be made within a reasonable period of time) that the repair or replacement
is necessary and due solely to ordinary wear and tear or damage by the elements.
Notwithstanding Landlord’ obligations under this Paragraph 11(a)(iii), Landlord
may, in its sole discretion, elect: (1) not to repair or replace any underground
storage tank(s) and/or lines included in the Landlord Equipment; and (2) to
remove or abandon in-place any such underground storage tanks and/or lines in
accordance with Legal Requirements with no further use by Tenant, provided that
the removal or abandonment of any such underground storage tank(s) and/or lines
does not reduce Tenant’s ability to market petroleum products by more than one
grade.

(b) In the event that any Improvement shall violate any Legal Requirements or
Insurance Requirements and as a result of such violation enforcement action is
threatened or commenced against Landlord, Tenant or with respect to the Leased
Premises, then Tenant, shall either (i) obtain valid and effective waivers or
settlements of all claims, liabilities and damages resulting from each such
violation, whether the same shall affect Landlord, Tenant or both, or (ii) take
such action as shall be necessary to remove such violation, including, if
necessary, any Alteration. Any such repair or Alteration shall be made in
conformity with the provisions of Paragraph 12.

(c) If Tenant shall be in default under any of the provisions of this
Paragraph 11 or Paragraph 29 hereof, Landlord may, after providing Tenant with
written notice of any such default and Tenant’s failure to commence to cure any
such default within thirty (30) days of the receipt of such notice, but without
notice in the event of an emergency, do whatever is reasonable to cure such
default as may be appropriate under the circumstances for the account of and at
the expense of Tenant. In the event of an emergency, Landlord shall notify
Tenant of the situation by phone or other available communication. All
reasonable sums so paid by Landlord and all reasonable costs and expenses
(including, without limitation, attorneys’ fees and expenses) so incurred,
together with interest thereon at the Default Rate from the date of payment of
the expense by Landlord, shall constitute Additional Rent payable by Tenant
under this Lease and shall be paid by Tenant to Landlord on demand.

12. Alterations.

(a) Tenant shall not make any Alterations which would alter or affect the
structure of the Leased Premises or violate the terms of the Prime Lease, Legal
Requirements, or Insurance Requirements, if any, without Landlord’s written
consent, which consent Landlord agrees not to unreasonably withhold, condition
or delay. Tenant may make any other Alterations without the prior written
consent of the Landlord provided such Alterations comply with all of the
provisions of Paragraph 12(b).

(b) In the event that Landlord gives its prior written consent to any
Alterations, or if such consent is not required, Tenant agrees that in
connection with any Alteration: (i) the fair market value of the Leased Premises
shall not be lessened in any material respect after the completion of any such
Alteration, or its structural integrity impaired; (ii) all such Alterations
shall be performed in a good and workmanlike manner, and shall be expeditiously
completed in compliance with all Legal Requirements and the Prime Lease;
(iii) all work done in connection with any such Alteration shall comply with all
Insurance Requirements; (iv) Tenant shall promptly pay all costs and expenses of
any such Alteration, and shall (subject to the provisions of Paragraph 19
hereof) discharge all liens filed against the Leased Premises arising out of the
same; (v) Tenant shall procure and pay for all permits and licenses required in
connection with any such Alteration; and (vi) all such Alterations shall be the
property of Landlord and shall be subject to this Lease.

13. Condemnation.

(a) Tenant, promptly after obtaining knowledge of the institution of any
proceeding for Condemnation, shall notify Landlord thereof and Landlord shall be
entitled to participate in any Condemnation proceeding. Landlord, promptly after
obtaining knowledge of the institution of any proceeding for Condemnation, shall
notify Tenant thereof and Tenant shall have the right to participate in such
proceedings.

(b) If (i) the entire Leased Premises or (ii) at least ten percent (10%) of the
Land or the Improvements on such Land or any means of ingress, egress or access
to the Leased Premises, the loss of which even after Restoration would, in
Tenant’s reasonable business judgment, be substantially and materially adverse
to the business operations of Tenant at the Leased Premises, shall be the
subject of a Taking by a duly constituted authority or agency having
jurisdiction, then Tenant shall, not later than ninety (90) days after a Taking
has occurred, serve notice (“Tenant’s Termination Notice”) upon Landlord of
Tenant’s intention to terminate this Lease on any Basic Rent Payment Date
specified in such Tenant’s Termination Notice, which date (the “Termination
Date”) shall be no sooner than the first Basic Rent Payment Date occurring at
least thirty (30) days after the date of such Tenant’s Termination Notice. From
and after the Termination Date, (i) except for Tenant’s obligations under
Paragraph 13(c) and those which expressly survive the expiration or earlier
termination of this Lease, Tenant shall have no further obligations or
liabilities with respect to the Leased Premises, and (ii) this Lease shall be
deemed to be terminated and the Term shall be deemed to have expired for all
purposes.

(c) In the event of a Condemnation of all or any part of the Leased Premises
which results in a termination of this Lease, Tenant hereby irrevocably assigns
to Landlord, any award or payment in respect of any Condemnation of the Leased
Premises, except that (except as hereinafter provided) nothing in this Lease
shall be deemed to assign to Landlord any award or payment on account of the
Trade Fixtures, moving expenses and out-of-pocket expenses incidental to the
move, if available, to the extent Tenant shall have a right to make a separate
claim therefor against the condemnor, it being agreed, however, that Tenant
shall in no event be entitled to any payment that reduces the award to which
Landlord is or would be entitled for the Condemnation of the Leased Premises.
Tenant shall not be entitled to any award or payment on account of Tenant’s
leasehold interest under this Lease or of the Leased Premises, as the case may
be, to the extent that any such award or payment reduces the award to which
Landlord is or would be entitled for the condemnation of the Leased Premises.

(d) In the event of a Condemnation of any part of the Leased Premises which does
not result in a termination of this Lease, the Net Award of such Condemnation as
to the Leased Premises shall be held by Landlord to fund the Restoration of the
Leased Premises; and promptly after such Condemnation, Tenant shall commence and
diligently continue to restore the Leased Premises as nearly as possible to its
value, condition and character immediately prior to such Condemnation, in
accordance with the provisions of this Lease, including but not limited to the
provisions of Paragraphs 11(a), 12 and 15 (such restoration following a
Condemnation and restoration following a casualty is, as the context shall
require, herein called a “Restoration”).

(i) Upon the payment to Landlord of the Net Award of a Taking which falls within
the provisions of this Paragraph 13(d), Landlord shall, to the extent received,
make that portion of the Net Award equal to the cost of Restoration (the
“Restoration Award”) available to Tenant for Restoration, in accordance with the
provisions of Paragraph 15, and promptly after completion of the Restoration (or
if no Restoration is required), the balance of the Net Award shall be paid to
Landlord and all Basic Rent, Additional Rent and other sums payable hereunder
shall continue unabated and unreduced.

(ii) In the event of a Requisition of the Leased Premises, Landlord shall apply
the Net Award of such Requisition, to the extent available, to the installments
of Basic Rent, Additional Rent or other sums payable by Tenant hereunder
thereafter payable and Tenant shall pay any balance remaining thereafter. Upon
the expiration of the Term, any portion of such Net Award which shall not have
been previously credited to Tenant on account of the Basic Rent and Additional
Rent shall be retained by Landlord.

(e) Notwithstanding anything to the contrary in this Paragraph 13, Tenant’s
rights pursuant to this Paragraph 13 to exclude the Lease Premises from this
Lease or receive any compensation shall be no greater than Landlord’s rights as
tenant under the Prime Lease, if any, to terminate such Prime Lease or receive
compensation.

14. Insurance.

(a) The insurance requirements set forth in this Paragraph 14, are intended to
be applicable to all of the Leased Premises; therefore Tenant may satisfy its
obligations herein through the procurement of a single policy or policies
covering multiple Leased Premises. Tenant shall maintain at its sole cost and
expense the following insurance on the Leased Premises:

(i) Insurance against loss or damage to the Improvements and Equipment under a
fire and broad form of all risk extended coverage insurance policy. Such
insurance shall not be required to include terrorism coverage and shall be in
amounts sufficient to prevent Landlord or Tenant from becoming a co-insurer
under the applicable policies, and in any event in amounts not less than the
actual replacement cost of the Improvements and Equipment (excluding footings
and foundations and other parts of the Improvements which are not insurable) as
determined from time to time at Landlord’s request but not more frequently than
once in any 36-month period, by agreement of Landlord and Tenant, or if not so
agreed, at Tenant’s expense, by the insurer or insurers or by an appraiser
approved by Landlord.

(ii) Comprehensive general liability insurance against claims for bodily injury,
death or property damage occurring on, in or about the Leased Premises, which
insurance shall be written on an “Occurrence Basis,” and shall provide minimum
protection with a combined single limit in an amount not less than the greater
of (x) Five Million Dollars ($5,000,000) (or in such increased limits from time
to time to reflect declines in the purchasing power of the dollar as Landlord
may reasonably request) or (y) the aggregate amount of such insurance carried by
Tenant, for bodily injury, death and property damage in any one occurrence. The
foregoing limits may be met by Tenant through a combination of general liability
insurance and umbrella insurance policies.

(iii) Worker’s compensation insurance covering all persons employed by Tenant on
the Leased Premises in connection with any work done on or about the Leased
Premises for which claims for death or bodily injury could be asserted against
Landlord, Tenant or the Leased Premises.

(iv) Insurance required by a Lender pursuant to the terms of any Loan Document.

(v) Insurance required pursuant to the terms of any Prime Lease.

(b) The insurance required by Paragraph 14(a) shall be written by companies
having a claims paying ability rating by Standard & Poors of not less than A,
and all such companies shall be authorized to do business in the State, or
otherwise agreed to by Landlord or required pursuant to any Loan Document. The
insurance policies (i) shall be in amounts sufficient at all times to satisfy
any coinsurance requirements thereof, (ii) in case of the insurance referred to
in Paragraphs 14(a)(i), (ii), (iv) and (v), shall name Landlord, any Parent
Entity, and any Lender as additional insured parties or loss payees, as their
respective interests may appear. If said insurance or any part thereof shall
expire, be withdrawn, become void by breach of any condition thereof by Tenant
or become void or unsafe by reason of the failure or impairment of the capital
of any insurer, Tenant shall immediately after receiving notice of same obtain
new or additional insurance reasonably satisfactory to Landlord.

(c) Each insurance policy referred to in clauses (i) and (iv) of
Paragraph 14(a), shall contain standard non-contributory mortgagee clauses in
favor of any Lender which holds a Mortgage on the Leased Premises. Each policy
shall provide that it may not be canceled or materially modified except after
thirty (30) days prior written notice to Landlord and any Lender. Each policy
shall also provide that any losses otherwise payable thereunder shall be payable
notwithstanding (i) any act or omission of Landlord or Tenant which might,
absent such provision, result in a forfeiture of all or a part of such insurance
payment, or (ii) the occupation or use of the Leased Premises for purposes more
hazardous than permitted by the provisions of such policy.

(d) Tenant shall pay as they become due all premiums for the insurance required
by this Paragraph 14, shall renew or replace each policy, and shall deliver to
Landlord a certificate or other evidence (reasonably satisfactory to Landlord
and any Lender) of the existing policy and such renewal or replacement policy at
least thirty (30) days prior to the Policy Expiration Date (as hereinafter
defined) of each policy. Each such policy shall provide that it shall not expire
until the Landlord and Lender shall receive a notice from the insurer to the
effect that a policy will expire on a date (the “Policy Expiration Date”) which
shall be thirty (30) days following the date of the receipt by Landlord and
Lender of such notice. In the event of Tenant’s failure to comply with any of
the foregoing requirements of this Paragraph 14 within ten (10) business days
after the giving of written notice by Landlord to Tenant, Landlord shall be
entitled to procure such insurance. Any sums expended by Landlord in procuring
such insurance shall be Additional Rent and shall be repaid by Tenant
immediately upon written demand therefor by Landlord.

(e) Anything in this Paragraph 14 to the contrary notwithstanding, any insurance
which Tenant is required to obtain pursuant to Paragraph 14(a) may be carried
under a “blanket” policy or policies covering other properties or liabilities of
Tenant, provided that such “blanket” policy or policies otherwise comply with
the provisions of this Paragraph 14. In the event any such insurance is carried
under a blanket policy, Tenant shall deliver to Landlord evidence of the
issuance and effectiveness of the policy, the amount and character of the
coverage with respect to the Leased Premises and the presence in the policy of
provisions of the character required in the above sections of this Paragraph 14.

(f) In the event of any casualty, Tenant shall give Landlord notice thereof,
within ten (10) business days of Tenant’s becoming aware of such casualty.
Subject to the rights of a Lender and the obligations of the Landlord and/or
Tenant under the terms of any Loan Documents, Tenant shall adjust, collect and
compromise any and all claims, with the consent of Landlord, not to be
unreasonably withheld, conditioned or delayed, and Landlord shall have the right
to join with Tenant therein. All proceeds of any insurance required under
clauses (i) and (iv) of Paragraph 14(a) shall be paid to a trustee which shall
be a federally insured bank or other financial institution, selected by Landlord
and Tenant (the “Trustee”). If the Leased Premises shall be covered by a
Mortgage, Lender, if it so desires, shall be the Trustee. Each insurer is hereby
authorized and directed to make payment under said policies directly to such
Trustee instead of to Landlord and Tenant jointly; and Tenant and Landlord each
hereby appoints such Trustee as its attorney-in-fact to endorse any draft
therefor for the purposes set forth in this Lease after approval by Tenant of
such Trustee, if Trustee is other than Lender. In the event of any casualty
(whether or not insured against) resulting in damage to the Leased Premises or
any part thereof, Basic Rent and Additional Rent shall not abate. The Net
Proceeds of such insurance payment shall be retained by the Trustee and,
promptly after such casualty, Tenant, as required in Paragraphs 11(a) and 12,
shall commence and diligently continue to perform the Restoration to the Leased
Premises. Upon payment to the Trustee of such Net Proceeds, the Trustee shall,
to the extent available, make the Net Proceeds available to Tenant for
Restoration, in accordance with the provisions of Paragraph 15. Tenant shall,
whether or not the Net Proceeds are sufficient for the purpose, promptly repair
or replace the Improvements and Equipment in accordance with the provisions of
Paragraph 11(a) and the Net Proceeds of such loss shall thereupon be payable to
Tenant, subject to the provisions of Paragraph 15 hereof.

(g) Notwithstanding anything to the contrary in this Paragraph 14, Tenant’s
rights pursuant to this Paragraph 14in the event of a casualty shall be no
greater than Landlord’s rights as tenant under the Prime Lease, if any.

15. Restoration. Net Proceeds and Restoration Award (the aggregate of which
being herein defined as the “Restoration Fund”) shall be disbursed by the
Trustee in accordance with the following conditions or as otherwise required by
any Loan Document:

(a) If the cost of Restoration will exceed $500,000.00, prior to commencement of
the Restoration, if required by the Landlord, the architects, general
contractor(s), and plans and specifications for the Restoration shall be
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed; and which approval shall be granted to the extent that
the plans and specifications depict a Restoration which is substantially similar
to the Improvements and Equipment which existed prior to the occurrence of the
casualty or Taking, whichever is applicable, and which approval will be
conclusively deemed granted if Landlord fails, within fifteen (15) days
following Landlord’s receipt of Tenant’s request (accompanied by copies of the
plans and specifications for such Restoration) to grant or to reasonably
withhold (with reasons stated) such approval. The foregoing Five Hundred
Thousand Dollar ($500,000.00) threshold amount shall be increased one and
one-half percent (1.5%) for each Lease Year during the Term.

(b) At the time of any disbursement, no Event of Default shall exist and no
mechanics’ or materialmen’s liens shall have been filed and remain undischarged
or unbonded.

(c) Disbursements shall be made from time to time in an amount not exceeding the
hard and soft cost of the work and costs incurred since the last disbursement
upon receipt of (1) satisfactory evidence of the estimated cost of completion
and of performance of the work to date in a good and workmanlike manner in
accordance with the contracts, plans and specifications, (2) partial releases of
liens and/or partial waiver of lien as local law and custom may dictate, and
(3) other reasonable evidence of cost and payment so that Landlord can verify
that the amounts disbursed from time to time are represented by work that is
completed in place or delivered to the site and free and clear of mechanics’
lien claims.

(d) Each request for disbursement shall be accompanied by a certificate of
Tenant describing the work, materials or other costs or expenses, for which
payment is requested, stating the cost incurred in connection therewith and
stating that Tenant has not previously received payment for such work or expense
and the certificate to be delivered by Tenant upon completion of the work shall,
in addition, state that the work has been substantially completed and complies
with the applicable requirements of this Lease.

(e) The Trustee may retain ten percent (10%) of the Restoration Fund until the
Restoration is at least fifty percent (50%) complete, and thereafter five
percent (5%) until the Restoration is substantially complete.

(f) The Restoration Fund shall be kept in a separate interest-bearing federally
insured account by the Trustee or by Lender.

(g) At all times the undisbursed balance of the Restoration Fund held by Trustee
plus any funds contributed thereto by Tenant, shall be not less than the cost of
completing the Restoration, free and clear of all liens.

(h) In addition, prior to commencement of Restoration and at any time during
Restoration, if the estimated cost of Restoration, as reasonably determined by
Landlord, exceeds the amount of the Net Proceeds and the Restoration Award
available for such Restoration, the amount of such excess shall be paid by
Tenant to the Trustee to be added to the Restoration Fund. Any sum in the
Restoration Fund which remains in the Restoration Fund upon the completion of
Restoration shall be paid to Landlord, excepting excess funds paid by Tenant to
Trustee in accordance with the preceding sentence, which funds shall be returned
to Tenant. For purposes of determining the source of funds with respect to the
disposition of funds remaining after the completion of Restoration, the Net
Proceeds or the Restoration Award shall be deemed to be disbursed prior to any
amount added by Tenant.

16. Subordination to Financing.

(a) This Lease shall be subject and subordinate at all times to the lien,
operation, and effect of any Mortgage now or hereafter placed upon the Leased
Premises unless the Lender elects to have Tenant’s interest hereunder superior
to the interest of the mortgagee or holder of such deed of trust. This
subordination provision shall be self-operative and no further instrument of
subordination shall be required. Tenant agrees to execute any documents
necessary, subsequent to the execution of this Lease, which are required to
effect such subordination.

(b) If Landlord assigns this Lease or the rents hereunder to a Lender as
security for a debt, Tenant shall, after notice of such assignment and upon
demand by Landlord or the Lender, pay all sums thereafter becoming due Landlord
hereunder to such Lender until further notice from such Lender. Upon receipt of
such notice, Tenant shall have all policies of insurance required hereunder
endorsed so as to protect the Lender’s interest as it may appear and shall
deliver such policies, or certificates thereof, to the assignee.

(c) Tenant agrees that a copy of any notice of default from Tenant to Landlord
shall also be sent to any Lender, and Tenant shall allow such Lender a
reasonable time, not to exceed ninety (90) days from the receipt of such notice,
to cure, or cause to be cured, any such default.

(d) Notwithstanding anything herein to the contrary, Landlord shall exercise
commercially reasonable efforts to obtain a Subordination, Non-Disturbance and
Attornment Agreement (“SNDA”) from any current or future Lender, in such
Lender’s then-current form for such SNDA, providing that, so long as Tenant is
not in default under this Lease or there is no Event of Default continuing under
any Loan Document beyond any applicable cure period, Lender shall not terminate
or seek to terminate this Lease, in a foreclosure action or otherwise at any
time that Landlord, under the terms of this Lease, is not permitted to terminate
this Lease.

(e) Neither Tenant nor any successor, assignee, sublessee, sub-franchisee or
transferee of Tenant may execute or deliver to any creditor a leasehold mortgage
encumbering Tenant’s interest in the leasehold estate in and to the Leased
Premises or this Lease or such sublessee’s or sub-franchisee’s interest under
any sublease or franchise agreement without Landlord’s and Lender’s prior
written consent.

17. Assignment, Subleasing.

(a) Assignment by Tenant.

(i) Except as set forth in Paragraph 18(a) below and subject to the terms of any
Prime Lease, if any, Tenant may not assign its interest in this Lease, in whole
or in part, or sublet the Leased Premises, in whole or in part, or mortgage,
pledge or otherwise encumber its interest in this Lease or its leasehold estate
in the Leased Premises, without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed, and any
attempt to do so without obtaining such prior written consent shall be void and
of no force or legal effect.

(ii) Upon the occurrence and during the continuance of an Event of Default under
this Lease, Landlord shall have the right to collect and enjoy all rents and
other sums of money payable under any permitted sublease of the Leased Premises,
and Tenant hereby irrevocably and unconditionally assigns such rents and money
to Landlord, which assignment may be exercised upon and after (but not before)
the occurrence and during the continuance of an Event of Default.

(iii) Notwithstanding any assignment, Tenant shall at all times remain fully,
primarily, and directly responsible and liable for the payment of all Rent
herein specified and for compliance with all of Tenant’s other obligations under
this Lease. No direct collection by Landlord from any such assignee, sublessee,
or other occupant shall be construed to constitute a novation or a release of
Tenant from the performance of its obligations hereunder.

(iv) If Tenant is a corporation or limited liability company, then any transfer
whether in one transaction or a series of transactions of this Lease from Tenant
by merger, consolidation or dissolution or any change in ownership or power to
vote a majority of the voting stock or membership interests in Tenant
outstanding at the time of execution of this instrument (or at any future time)
shall constitute an assignment for the purpose of this Lease. If Tenant is a
general partnership having one or more corporations, limited liability companies
or other entities as partners or if Tenant is a limited partnership (of any
variety) having one or more corporations, limited liability companies or other
entities as general partners, the provisions of the preceding sentence shall
apply to each of such corporations, limited liability companies or other
entities as if such corporation, limited liability company or other entity alone
had been the Tenant hereunder. If Tenant is a general partnership, then the
transfer whether in one transaction or a series of transactions of a majority of
the partnership interest of Tenant as existing at the time of execution of this
instrument (or at any future time) shall constitute an assignment for the
purpose of this Lease. If Tenant is a limited partnership, then the assignment
whether in one transaction or a series of transactions of all or any portion of
the interest of a general partner of Tenant shall constitute an assignment for
the purpose of this Lease. If Tenant is another type of entity, then any change
in the power to control such entity shall constitute an assignment for the
purposes of this Lease. In the event of a Tenant with a multi-tiered
organizational structure, the provisions of this Paragraph 17(a)(iv) shall be
liberally construed to be applicable to all entities with a direct or indirect
ownership interest in the ownership hierarchy of Tenant.

(v) Except as set forth in Paragraph 18(a) below, if Tenant requests Landlord’s
consent to an assignment of this Lease or a sublease of all or a part of the
Leased Premises, Landlord shall have the option (to be exercised within thirty
(30) days from submission of Tenant’s written request) to cancel this Lease (or
the applicable portion thereof as to a partial subletting) as of the
commencement date stated in the above-mentioned proposed assignment or sublease.
If Landlord elects to cancel this Lease as stated, then the Term of this Lease,
and the tenancy and occupancy of the Leased Premises by Tenant thereunder, shall
cease, terminate, expire, and come to an end with respect to that portion of the
Leased Premises so transferred as if the cancellation date were the original
termination date of this Lease and Tenant shall pay to Landlord all costs or
charges which are the responsibility of Tenant hereunder with respect to that
portion of the Leased Premises so transferred and Tenant shall, at its own cost
and expense, discharge in full any outstanding commission obligation of Landlord
with respect to this Lease, or any part hereof so cancelled. Thereafter Landlord
may lease the Leased Premises to the prospective transferee without liability to
Tenant.

(vi) Concurrently with Tenant’s notice of any request for consent to a an
assignment or subletting, Tenant shall pay to Landlord a fee of $1,000.00 to
defray Landlord’s expenses in reviewing such request and Tenant shall also
reimburse Landlord immediately upon request for its reasonable attorney’s fees
incurred in connection with any such request.

(vii) Notwithstanding any provision of this Lease (including, without
limitation, Paragraph 17(a) or Paragraph 18 below) to the contrary, under no
circumstances shall this Lease be assigned (or deemed assigned pursuant to
Paragraph 17(a)(iv) above) by Tenant, in whole or in part, such that, as a
result thereof, the representations and warranties of Tenant contained in
Paragraph 34 of this Lease shall be or become untrue or inaccurate in any
respect, and any attempt by Tenant to do so shall be void and of no force or
legal effect.

(b) Assignment by Landlord. Landlord may assign its interest in this Lease, in
whole or in part, without the prior written consent of Tenant.

18. Sub-Franchises.

(a) Notwithstanding the provisions of Paragraph 17(a) above but subject to
Landlord’s rights under Paragraph 23(b) below, Tenant may, without obtaining
Landlord’s consent, enter into subleases, sub-franchise agreements or other
agreements with reputable, qualified operators (as determined by Tenant in its
reasonable business judgment) for the Leased Premises provided that Tenant shall
endeavor to provide Landlord and Lender with thirty (30) days prior written
notice (but in no event less than ten (10) business days prior written notice)
of any such subleases, sub-franchise agreements or other agreements. Such
subleases, sub-franchise agreements or other agreements may include operators of
the Leased Premises for the retail sale of fuel to motor vehicles and/or
operators for related or incidental uses at the Leased Premises such as
restaurant or food services (for example Dunkin’ Donuts, Subway, etc.). Tenant
hereby covenants and agrees to observe, perform and use commercially reasonable
efforts to enforce the obligations under any and all subleases, sub-franchise
agreements and other agreements affecting any portion of the Leased Premises.

(b) Tenant shall not be relieved of its obligations under Paragraphs 4(a), 4(b),
8(b), 9(a), 11(a), 11(b), 11(c), 12(a), 12(b), 14 and 29 as a result of a
sublease, sub-franchise agreement or other agreements made pursuant to Paragraph
18(a) above, but to the extent that subtenants or sub-franchisees are in
possession of the Leased Premises, Tenant shall be deemed to be in compliance
with its obligations under Paragraphs 4(a), 4(b), 8(b), 9(a), 11(a), 11(b),
11(c), 12(a), 12(b), 14 and 29 of this Lease provided that Tenant enforces the
terms of this Lease and any sublease or any sub-franchise agreement so as to
cause such subtenants and sub-franchisees to comply with the terms and
conditions of this Lease including, without limitation, Tenant’s obligations
under Paragraphs 4(a), 4(b), 8(b), 9(a), 11(a), 11(b), 11(c), 12(a), 12(b), 14
and 29 of this Lease.

19. Permitted Contests.

(a) Tenant shall have the right to contest, in good faith and at its expense,
the existence, the amount or the validity thereof, the amount of the damages
caused thereby, or the extent of its or Landlord’s liability therefor, by
appropriate proceedings which shall operate during the pendency thereof to
prevent (A) the collection of, or other realization upon, the Imposition or lien
so contested, (B) the sale, forfeiture or loss of the Leased Premises, any Basic
Rent or any Additional Rent to satisfy the same or to pay any damages caused by
the violation of any such Legal Requirement or by any such violation, (C) any
interference with the use or occupancy of the Leased Premises, (D) any
interference with the payment of any Basic Rent or any Additional Rent, and (E)
the cancellation of any fire or other insurance policy. Nothing herein shall
discharge or excuse Tenant from payment or performance of its obligations under
this Lease, any Loan Documents or Legal Requirements. Tenant shall at all times
comply with all Legal Requirements in connection with such contest, including,
without limitation, any and all requirements to post a bond or other security,
and any and all requirements to pay the amount of such Impositions in advance of
such contest.

(b) In no event shall Tenant pursue any contest with respect to any Imposition,
Legal Requirement, lien, or violation, referred to above in such manner that
exposes Landlord or Lender to (i) criminal liability, penalty or sanction,
(ii) any civil liability, penalty or sanction for which Tenant has not made
provisions reasonably acceptable to Landlord and Lender, or (iii) defeasance of
its interest in the Leased Premises.

(c) Tenant agrees that each such contest shall be promptly and diligently
prosecuted to a final conclusion, except that Tenant shall have the right to
attempt to settle or compromise such contest through negotiations. Tenant shall
pay and save Landlord and Lender harmless against any and all losses, judgments,
decrees and costs (including all reasonable attorneys’ fees and expenses) in
connection with any such contest and shall, promptly after the final
determination of such contest, fully pay and discharge the amounts which shall
be levied, assessed, charged or imposed or be determined to be payable therein
or in connection therewith, together with all penalties, fines, interest, costs
and expenses thereof or in connection therewith, and perform all acts the
performance of which shall be ordered or decreed as a result thereof.

20. Conditional Limitations; Default Provisions.

(a) The occurrence of any one or more of the following events (any such event
being specified herein as a “failure” or “default”) shall constitute an Event of
Default under this Lease: (i) a failure by Tenant to make (regardless of the
pendency of any bankruptcy, reorganization, receivership, insolvency or other
proceedings, in law, in equity or before any administrative tribunal which had
or might have the effect of preventing Tenant from complying with the provisions
of this Lease): (x) any payment of Basic Rent which continues unremedied for a
period of ten (10) business days after written notice (“Nonpayment Notice”)
thereof is given to Tenant by Landlord (provided, however, that after Landlord
has given Tenant a Nonpayment Notice on two (2) prior occasions during any
twelve (12) month period, Landlord shall not be required to give Tenant a
Nonpayment Notice for any subsequent failure during such twelve (12) month
period), or (y) any payment of Additional Rent or other sum herein required to
be paid by Tenant which continues unremedied for a period of thirty (30) days
after a Nonpayment Notice is given to Tenant by Landlord (provided, however,
that after Landlord has given Tenant a Nonpayment Notice on two (2) prior
occasions during any twelve (12) month period, Landlord shall not be required to
give Tenant a Nonpayment Notice for any subsequent failure during such twelve
(12) month period); (ii) subject to Paragraph 18(b) above, failure by Tenant to
perform and observe, or a violation or breach of, any other provision in this
Lease and such default shall continue for a period of thirty (30) days after
written notice thereof is given by Landlord to Tenant or if such default is of
such a nature that it cannot reasonably be cured within such period of thirty
(30) days, such period shall be extended for such longer time as is reasonably
necessary not to exceed ninety (90) days in the aggregate, provided that Tenant
has commenced to cure such default within said period of thirty (30) days and is
actively, diligently and in good faith proceeding with continuity to remedy such
default; (iii) Tenant shall (A) voluntarily be adjudicated as bankrupt or
insolvent, (B) voluntarily consent to the appointment of a receiver or trustee
for itself or for the Leased Premises, (C) voluntarily file a petition seeking
relief under the bankruptcy or other similar laws of the United States, any
state or any jurisdiction, or (D) voluntarily file a general assignment for the
benefit of creditors; (iv) a court shall enter an order, judgment or decree
appointing, with the voluntary consent of Tenant, a receiver or trustee for
Tenant or for the Leased Premises or approving a petition filed against Tenant
which seeks relief under the bankruptcy or other similar laws of the United
States or any State, and such order, judgment or decree shall remain in force,
undischarged or unstayed, ninety (90) business days after it is entered;
(v) Tenant shall in any insolvency proceedings be liquidated or dissolved or
shall voluntarily commence proceedings towards its liquidation or dissolution;
(vi) the estate or interest of Tenant in the Leased Premises shall be levied
upon or attached in any proceeding and such estate or interest is about to be
sold or transferred or such process shall not be vacated or discharged within
ninety (90) business days after such levy or attachment; or (vii) the
representations and warranties of Tenant contained in Paragraph 34 of this Lease
shall be or become untrue or inaccurate in any respect. The foregoing
notwithstanding, Lender and its successors, assigns and purchasers shall have no
obligation to give Tenant any Nonpayment Notice with respect to any payment
default under the terms of this Lease. If Lender or its successor, assigns or
purchasers have succeeded to the interests of Landlord under this Lease, Tenant
shall be in default (i) in the payment of Basic Rent if such payment of Basic
Rent remains unpaid for a period of ten (10) days after the applicable Basic
Rent Payment Date and (ii) with respect to the payment of Additional Rent is not
paid within thirty (30) days after the date which such Additional Rent is due
and payable.

(b) If any Event of Default shall have occurred, Landlord shall have the right
at its option, then or at any time thereafter, during the continuance of such
Event of Default, to do any one or more of the following without demand upon or
(except as provided in this Paragraph 20(b)) notice to Tenant:

(i) Landlord may terminate this Lease effective on a date specified in a notice
to Tenant. Upon the date therein specified, the Term and the estate hereby
granted and all rights of Tenant hereunder shall expire and terminate as if such
date were the date herein above fixed for the expiration of the Term, but Tenant
shall remain liable for all its obligations hereunder through the date herein
above fixed for the expiration of the Term, including its liability for Basic
Rent and Additional Rent as hereinafter provided.

(ii) Landlord may, whether or not the Term of this Lease shall have been
terminated pursuant to clause (i) above, give Tenant notice (following the
occurrence of an Event of Default) to surrender the Leased Premises to Landlord
on a date specified in such notice, at which time Tenant shall surrender and
deliver possession of the Leased Premises to Landlord. Upon or at any time after
taking possession of the Leased Premises, Landlord may remove any persons or
property therefrom. Landlord shall be under no liability for or by reason of any
such entry, repossession or removal. No such entry or repossession shall be
construed as an election by Landlord to terminate this Lease unless Landlord
gives a written notice of such intention to Tenant pursuant to clause (i) above.

(iii) After repossession of the Leased Premises pursuant to clause (ii) above,
whether or not this Lease shall have been terminated pursuant to clause
(i) above, Landlord shall use commercially reasonable efforts to relet the
Leased Premises or any part thereof to such tenant or tenants for such term or
terms (which may be greater or less than the period which would otherwise have
constituted the balance of the Term) for such rent, on such conditions (which
may include concessions or free rent) and for such uses as Landlord, in its
reasonable discretion, may determine; and Landlord shall collect and receive any
rents payable by reason of such reletting. The rents received on such reletting
shall be applied (A) first to the reasonable and actual expenses of such
reletting and collection, including without limitation necessary renovation and
alterations of the Leased Premises, reasonable and actual attorneys’ fees and
any reasonable and actual real estate commissions paid, and (B) thereafter
toward payment of all sums due or to become due Landlord hereunder. If a
sufficient amount to pay such expenses and sums shall not be realized or
secured, then Tenant shall pay Landlord any such deficiency monthly, and
Landlord may bring an action therefor as such monthly deficiency shall arise.
Landlord shall not, in any event, be required to pay Tenant any sums received by
Landlord on a reletting of the Leased Premises in excess of the rent provided in
this Lease, but such excess shall reduce any accrued present or future
obligations of Tenant hereunder. Landlord’s re-entry and reletting of the Leased
Premises without termination of this Lease shall not preclude Landlord from
subsequently terminating this Lease as set forth above. Landlord may make such
Alterations as Landlord in its reasonable discretion may deem advisable. Tenant
agrees to pay Landlord, as Additional Rent, immediately upon demand, all
reasonable expenses incurred by Landlord in obtaining possession, in performing
Alterations and in reletting the Leased Premises, including reasonable fees and
commissions of attorneys, architects, agents and brokers.

(iv) If Tenant shall fail to make payment of any installment of Basic Rent or
any Additional Rent on or before the date when each such payment is due and such
failure continues unremedied for a period of ten (10) days (in the case of Basic
Rent) or twenty (20) days (in the case of Additional Rent) after a Nonpayment
Notice is given to Tenant by Landlord or Lender or Lender’s designee, Tenant
shall pay to Landlord, a sum equal to two (2%) percent per annum above the then
current Prime Rate, as hereinafter defined, of the amount unpaid (the “Default
Rate”) computed from the date such payment of Basic Rent or Additional Rent was
due to and including the date of payment. The term “Prime Rate” shall mean the
prime rate of interest published in the Wall Street Journal or its successor,
from time to time.

(v) Landlord may exercise any other right or remedy now or hereafter existing by
law or in equity.

(c) At any time after such expiration or sooner termination of this Lease
pursuant to this Paragraph 20 or pursuant to Law or if Landlord shall have
reentered the Leased Premises, as the case may be, whether or not Landlord shall
have recovered any amounts under Paragraph 20(b)(iii), Landlord shall be
entitled to recover from Tenant and Tenant shall pay to Landlord, on demand, the
amount by which the Basic Rent, and all Additional Rent reserved hereunder for
the unexpired portion of the Term demised herein as if this Lease had not
expired or been terminated exceeds the then fair and reasonable rental value of
the Leased Premises for the same period, discounted to present worth at the
annual rate of eight percent (8%), minus any such monthly deficiencies
previously recovered from Tenant under Paragraph 20(b)(iii) if applicable to
such period.

(d) After an Event of Default by Tenant, Landlord may recover from Tenant from
time to time and Tenant shall pay to Landlord upon demand, whether or not
Landlord has relet the Leased Premises or terminated this Lease, (i) such
expenses as Landlord may incur in recovering possession of the Leased Premises,
terminating this Lease, placing the Leased Premises in good order and condition
and altering or repairing the same for reletting; and (ii) all other costs and
expenses (including brokerage commissions and legal fees) paid or incurred by
Landlord in exercising any remedy or as a result of the Event of Default by
Tenant.

(e) If any Law governing a proceeding in which the damages provided for in
Paragraph 20(c) are to be proved shall validly limit the amount thereof to an
amount less than the amount above agreed upon, Landlord shall be entitled to the
maximum amount allowable under such Law.

21. Cross Defaults. An Event of Default beyond any applicable notice or grace
period under the Supply Agreement with respect to one or more Leased Premises
shall, at the option of Landlord, be an Event of Default under this Lease with
respect to such Leased Premises.

22. Additional Rights of Landlord and Tenant.

(a) No right or remedy conferred upon or reserved to Landlord in this Lease is
intended to be exclusive of any other right or remedy; and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
contained in this Lease or available at law or in equity. No delay or failure by
Landlord, any Parent Entity or Tenant to enforce its rights under this Lease
shall be construed as a waiver, modification or relinquishment thereof. In
addition to the other remedies provided in this Lease, Landlord, any Parent
Entity and Tenant shall be entitled, to the extent permitted by applicable law,
to injunctive relief in case of the violation or attempted or threatened
violation of any of the provisions of this Lease, or to specific performance of
any of the provisions of this Lease. The specified Events of Default are not
intended to be exclusive and Landlord and/or any Parent Entity may invoke any
additional remedies and/or rights which it may have at law or in equity,
including, without limitation, the right to bring a “chronic non-payment”
action.

(b) Tenant hereby waives and surrenders for itself and all those claiming under
it, including creditors of all kinds, any right and privilege which it or any of
them may have under any present or future Law to redeem the Leased Premises or
to have a continuance of this Lease after termination of this Lease or of
Tenant’s right of occupancy or possession pursuant to any court order or any
provision hereof.

(c) Each party agrees to pay to the other party any and all reasonable costs and
expenses incurred by the other party in connection with any litigation or other
action instituted by any party to enforce the obligations of any party under
this Lease, to the extent that the party demanding such payment has prevailed in
any such litigation or other action. Any amount payable by Tenant pursuant to
this Paragraph 22(c) shall be due and payable by Tenant to Landlord as
Additional Rent. As used in this Paragraph, “costs and expenses” shall include,
without limitation, reasonable attorneys’ fees at trial, on appeal and on any
petition for review, and in any proceeding in bankruptcy, in addition to all
other sums provided by Law.

(d) No beneficiary, limited partner, shareholder, director, officer, member,
manager, employer, employee or incorporator of Tenant is personally liable for
Tenant’s obligations hereunder, and Landlord and/or any Parent Entity shall look
only to the assets of Tenant, and not to any assets of any beneficiary, limited
partner, shareholder, director, officer, member, manager, employer, employee or
incorporator of Tenant. Notwithstanding any provision in this Lease to the
contrary, except to the extent of its interest in the Leased Premises, no
beneficiary, limited partner, shareholder, director, officer, member, manager,
employer, employee or incorporator of Tenant, shall have any personal liability
for any claim arising under or otherwise in connection with this Lease;
provided, however, that nothing contained in this Paragraph shall be construed
as impairing in any manner (i) the validity of the obligations imposed on Tenant
under this Lease, (ii) the rights of Landlord and/or any Parent Entity to seek
recourse to the Leased Premises or any part thereof, or (iii) the rights of
Landlord and/or any Parent Entity (1) to bring suit in equity for specific
performance of the obligations of Tenant hereunder or (2) to name Tenant or any
transferee of any interest in the Leased Premises as a party defendant in an
action or suit or in the exercise of any other remedy under this Lease.

(e) No beneficiary, limited partner, shareholder, director, officer, member,
manager, employer, employee or incorporator of Landlord or any Parent Entity is
personally liable for Landlord’s or any Parent Entity’s obligations hereunder,
and Tenant shall look only to Landlord’s and/or any Parent Entity’s interest in
the Leased Premises and any other security specified herein, and not to any
other assets of any beneficiary, limited partner, shareholder, director,
officer, member, manager, employer, employee or incorporator of Landlord or any
Parent Entity. Notwithstanding any provision in this Lease to the contrary,
except to the extent of its interest in the Leased Premises, no beneficiary,
limited partner, shareholder, director, officer, member, manager, employer,
employee or incorporator of Landlord or any Parent Entity, shall have any
personal liability for any claim arising under or otherwise in connection with
this Lease; provided, however, that nothing contained in this Paragraph shall be
construed as impairing in any manner (i) the validity of the obligations imposed
on Landlord or any Parent Entity under this Lease, (ii) the rights of Tenant to
seek recourse to the Leased Premises or any part thereof, or (iii) the rights of
Tenant (1) to bring suit in equity for specific performance of the obligations
of Landlord or any Parent Entity hereunder or (2) to name Landlord or any Parent
Entity or any transferee of any interest in the Leased Premises as a party
defendant in an action or suit or in the exercise of any other remedy under this
Lease.

(f) If Tenant, any Parent Entity or Landlord, as the result of any (i) strikes,
lockouts, or labor disputes, (ii) inability to obtain labor or materials, or
reasonable substitutes thereof, (iii) acts of God, governmental action, civil
commotion, fire or other casualty, or (iv) any other cause beyond the reasonable
control of the party in question, excluding inability to obtain financing or
receive the proceeds thereof or other financial inability, fails punctually to
perform any construction, repair, maintenance or other non-monetary obligation
on its part to be performed under this Lease, then such failure shall not
constitute a default under this Lease and the period provided for performance of
such obligation shall be extended for such period as is equal to the period of
the delay occasioned by the applicable event described above. For avoidance of
doubt, this Paragraph does not apply to the payment of money.

23. Property Severance and Recapture.

(a) With respect to a Leased Premises, at any time prior to the date which is
the fifth (5th) anniversary of the Commencement Date for such Leased Premises
and upon no less than 30 days prior notice to Landlord, Tenant shall have the
right to sever up to seven percent (7%) of all Leased Premises during each
Master Lease Year, and require such Leased Premises to be severed, from this
Lease, pursuant to the terms of this Lease. Such notice shall identify the
Leased Premises to be so severed and the date of severance (the “Severance
Date”). Tenant shall only have the right to sever up to seven percent (7%) of
all Leased Premises during each Master Lease Year. The number of Leased Premises
that may be severed by Tenant shall be cumulative; thus, if Tenant severs less
than seven percent (7%) of all Leased Premises in the first Master Lease Year,
then the number of Leased Premises not severed in the first Master Lease Year
shall be added to the second Master Lease Year and so on. The cumulative nature
of Tenant’s severance rights shall continue with each successive Master Lease
Year until such rights end at the fifth (5th) anniversary of the Commencement
Date for any Leased Premises. If a Leased Premises is severed in accordance with
this Paragraph, the Severance Date shall become the Expiration Date for the
subject severed Leased Premises.

(b) With respect to a Leased Premises, at any time prior to the date which is
the fifth (5th) anniversary of the Commencement Date for such Leased Premises
and upon no less than 30 days prior notice to Tenant, Landlord shall have the
right to recapture up to five percent (5%) of all Leased Premises, and require
that such recaptured Leased Premises be severed from this Lease, pursuant to the
terms of this Lease, such notice shall identify the Leased Premises to be so
severed and the date of recapture (the “Recapture Date”). Landlord shall only
have the right to recapture up to five percent (5%) of all Leased Premises
during each Master Lease Year. The number of Leased Premises that may be
recaptured by Landlord shall be cumulative; thus, if Landlord recaptures less
than five percent (5) of all Leased Premises in the first Master Lease Year,
then the number of Leased Premises not recaptured in the first Master Lease Year
shall be added to the second Master Lease Year. The cumulative nature of
Landlord’s recapture rights shall continue with each successive Master Lease
Year until such rights end at the fifth (5th) anniversary of the Commencement
Date for any Leased Premises. If Landlord elects to recapture a Leased Premises,
the Recapture Date shall become the Expiration Date for the subject recaptured
Leased Premises.

24. Notices. All notices, demands, requests, consents, approvals, offers,
statements and other instruments or communications required or permitted to be
given pursuant to the provisions of this Lease (collectively “Notice” or
“Notices”) shall be in writing and shall be deemed to have been given for all
purposes (i) three (3) days after having been sent by United States mail, by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the other party at its address as stated below, or (ii) one (1) day
after having been sent by Federal Express, United Parcel or other nationally
recognized air courier service.

To the Addresses stated below:

If to Landlord:

645 W. Hamilton Street, Suite 500
Allentown, PA 18101
Attn: Director of Real Estate

with a copy to:

Lehigh Gas Wholesale Services, Inc.
645 W. Hamilton Street, Suite 500
Allentown, PA 18101
Attn: Director of Real Estate

If to Tenant:

Lehigh Gas — Ohio, LLC
645 W. Hamilton Street, Suite 500
Allentown, PA 18101

Attn: President

If any Lender shall have advised Tenant by Notice in the manner aforesaid that
it is the holder of a Mortgage and states in said Notice its address for the
receipt of Notices, then simultaneously with the giving of any Notice by Tenant
to Landlord, Tenant shall send a copy of such Notice to Lender in the manner
aforesaid. Tenant shall also provide Notices to the landlord under any Prime
Lease if such landlord requires such Notices, and in the manner required by such
landlord. For the purposes of this Paragraph 24, any party may substitute its
address by giving fifteen (15) days’ notice to the other party in the manner
provided above. Any Notice may be given on behalf of any party by its counsel.

25. Estoppel Certificates. With respect to any Leased Premises under this Lease,
any party shall at any time and from time to time, upon not less than ten
(10) days’ prior written request by another party or the Lender, execute,
acknowledge and deliver to the other parties a statement in writing, certifying
(i) that this Lease, with respect to such Leased Premises, is unmodified and in
full effect (or, if there have been modifications, that this Lease is in full
effect as modified, setting forth such modifications), (ii) the dates to which
Basic Rent, payable hereunder has been paid, (iii) that to the knowledge of the
signer of such certificate no default by either Landlord or Tenant exists
hereunder or specifying each such default of which the signer may have
knowledge, (iv) the remaining Term, (v) (as to Tenant’s certificate only) that
to the knowledge of the signer of such certificate, there are no proceedings
pending or threatened against such party before or by any court or
administrative agency which if adversely decided would materially and adversely
affect the financial condition and operations of such party or if any such
proceedings are pending or threatened to said signer’s knowledge, specifying and
describing the same , and (vi) such other matters as may reasonably be requested
by the party requesting the certificate. It is intended that any such statements
may be relied upon by Lender, and any statement by a party may be relied upon by
the recipient of such statements by Tenant or their assignees or by any
prospective purchaser, assignee or subtenant of the Leased Premises.

26. Surrender and Holding Over.

(a) Upon the Expiration or earlier termination of this Term with respect to a
Leased Premises, Tenant shall peaceably leave and surrender such Leased Premises
(except as to any portion thereof with respect to which this Lease has
previously terminated) to Landlord in the same condition in which the same
existed as of the Commencement Date, ordinary wear and tear and permitted
Alterations excepted. Tenant shall remove from the Leased Premises on or prior
to such expiration or earlier termination, the Trade Fixtures and personal
property which is owned by Tenant or third parties other than Landlord, and
Tenant at its expense shall, on or prior to such expiration or earlier
termination, repair any damage caused by such removal. Trade Fixtures and
personal property not so removed at the end of the Term or within thirty
(30) days after the earlier termination of the Term for any reason whatsoever
shall become the property of Landlord, and Landlord may thereafter cause such
property to be removed from the Leased Premises. The reasonable cost of removing
and disposing of such property and repairing any damage to the Leased Premises
caused by such removal shall be borne by Tenant. Landlord shall not in any
manner or to any extent be obligated to reimburse Tenant for any property which
becomes the property of Landlord as a result of such expiration or earlier
termination.

(b) Any holding over by Tenant of the Leased Premises after the expiration or
earlier termination of the Term of this Lease or any extensions thereof, with
the consent of Landlord, shall operate and be construed as tenancy at sufferance
only, terminable by Landlord as permitted by law. Basic Rent during such
holdover shall be one hundred fifty percent (150%) of the Basic Rent owed during
the immediately preceding Lease Year (or such greater amount payable pursuant to
any Prime Lease for any holding over at the Leased Premises), and upon the same
terms and conditions as contained in this Lease. Notwithstanding the foregoing,
any holding over without Landlord’s consent shall entitle Landlord, in addition
to collecting Basic Rent at a rate of one hundred fifty percent (150%) thereof
(or such greater amount payable pursuant to any Prime Lease for any holding over
at the Leased Premises), to exercise all rights and remedies provided by law or
in equity, including the remedies of Paragraph 20(b), or under any applicable
Prime Lease.

27. No Merger of Title. There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
the Leased Premises by reason of the fact that the same person, corporation,
firm or other entity may acquire or hold or own, directly or indirectly,
(a) this Lease or the leasehold estate created by this Lease or any interest in
this Lease or in such leasehold estate and (b) the fee estate or ownership of
the Leased Premises or any other leasehold interest therein or any interest in
such fee estate or ownership or leasehold estate. No such merger shall occur
unless and until all persons, corporations, firms and other entities having any
interest in (i) this Lease or the leasehold estate created by this Lease and
(ii) the fee estate in or ownership of the Leased Premises or other leasehold
interest thereunder or any part thereof sought to be merged shall join in a
written instrument effecting such merger and shall duly record the same.

28. Definition of Landlord.

(a) Anything contained herein to the contrary notwithstanding, any claim based
on or in respect of any liability of Landlord under this Lease shall be enforced
only against the Landlord’s interest in the individual Leased Premises and shall
not be enforced against the Landlord individually or personally or against any
officer, director, member, shareholder or partner of Landlord. Because there may
be different Landlords (as designated on Schedule 1 for each individual Leased
Premises), any such claim or liability of Landlord under this Lease shall only
apply to the Landlord for the individual Leased Premises affected by, or
relating to, such claim or liability.

(b) The term “Landlord” as used in this Lease so far as covenants or obligations
on the part of Landlord are concerned, shall be limited to mean and include only
the owner or owners of the individual Leased Premises or holder of the Mortgage
in possession at the time in question of that Leased Premises (and, to the
extent that Landlord is comprised of more than one owner, the obligation and
liabilities of the Landlord under this Lease shall be several) and in the event
of any transfer or transfers of the title of any Leased Premises, the Landlord
herein named (and in case of any subsequent transfers or conveyances, the then
grantor) shall be automatically freed and relieved from and after the date of
such transfer and conveyance of all personal liability as respects the
performance of any covenants or obligations on the part of Landlord contained in
this Lease thereafter to be performed.

(c) For purposes of this Lease, Lehigh Gas Wholesale Services, Inc. shall be
deemed the agent of the Landlord and wherever the consent of the Landlord, or
notice to or from the Landlord, as the case may be, is required under this
Lease, the consent of Lehigh Gas Wholesale Services, Inc., or notice to or from
Lehigh Gas Wholesale Services, Inc., as the case may be, shall satisfy such
requirement.

(d) If an individual Leased Premises is identified as “Bifurcated” on
Schedule 1, then Lehigh Gas Wholesale Services, Inc. shall be deemed as the
Landlord with respect to the Equipment for that Leased Premises (“Equipment
Landlord”). Therefore, all rights and obligations of the Landlord under this
Lease, with respect to Equipment, shall not apply to the Landlord, but shall
apply to the Equipment Landlord. Similarly, all duties owed by Tenant under this
Lease, with respect to the Equipment, shall be owed by the Tenant to the
Equipment Landlord, as opposed to the Landlord, including the payment of rent
associated with the assessed value of the Equipment (“Equipment Rent”).
Accordingly, all terms of this Lease shall apply to Equipment Landlord and
Tenant, as if they were Landlord and Tenant under the Lease Agreement, with
respect to all terms therein. For any Leased Premises identified as
“Bifurcated”, the Rent shall be allocated to “Rent” and “Equipment Rent” as
mutually determined by Landlord and Equipment Landlord listed on Schedule 1.
Tenant shall pay rent allocated to the Equipment, as identified on Schedule 1,
to Equipment Landlord for the Leased Equipment, in accordance with the terms for
the Payment Rent under this Lease.

29. Hazardous Substances.

(a) Subject to the requirements of Paragraph 29(b) below, Tenant agrees that it
will not on, about, or under the Leased Premises, generate, store, release,
treat or dispose of any Hazardous Materials; but the foregoing shall not prevent
the use, generation or storage of any Hazardous Materials, consistent with the
Permitted Use identified in Paragraph 4(a), so long as the same is in accordance
with applicable Environmental Laws. Tenant represents, warrants and covenants
that it will at all times during the Term comply with all applicable federal,
state or local Laws, rules or regulations governing Hazardous Materials,
including, without limitation, applicable federal and state statutes governing
underground storage tanks (“Tank Acts”). “Hazardous Materials” as used herein
shall mean all petroleum crude oil or any fraction thereof, waste oil,
lubricating oil, gasoline, diesel fuel, petroleum, hydrocarbons, polychlorinated
biphenyls (PCBs), asbestos, asbestos-containing materials and/or products, urea
formaldehyde, or any substances which are classified as “hazardous” or “toxic”
under the Comprehensive Environmental Response, Compensation and Liability Act,
as amended 42 U.S.C. § 9601, et. seq.; hazardous waste as defined under the
Solid Waste Disposal Act, as amended 42 U.S.C. § 6901 et seq.; air pollutants
regulated under the Clean Air Act, as amended, 42 U.S.C. § 7401, et seq.;
pollutants as defined under the Clean Water Act, as amended, 33 U.S.C. § 1251,
et seq., any pesticide as defined by Federal Insecticide, Fungicide, and
Rodenticide Act, as amended, 7 U.S.C. § 136, et seq., any hazardous chemical
substance or mixture or imminently hazardous substance or mixture regulated by
the Toxic Substances Control Act, as amended, 15 U.S.C. § 2601, et seq., any
substance listed in the United States Department of Transportation Table at 45
CFR l72.101; any chemicals included in regulations promulgated under the above
listed statutes; any explosives, radioactive material, and any chemical or other
substance regulated by federal, state or local statutes similar to the federal
statutes listed above and regulations promulgated under such federal, state or
local statutes. “Environmental Law” as used herein shall mean any law now or
hereafter in effect in any way related to the protection of human health, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. §9601 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean Water Act (33
U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §7401 et seq.), and their
state counterparts and regulations promulgated pursuant thereto, as each has
been or may be amended.

(b) In the event of a release of Hazardous Materials on, about, or under the
Leased Premises to the extent caused by Tenant’s acts or omissions, and to the
extent required by applicable Environmental Laws, Tenant shall remove and/or
remediate any Hazardous Materials released in, on or under the Leased Premises
during the Term. In addition to, and without limiting Paragraph 10 of this
Lease, Tenant shall and hereby does agree to defend, indemnify and hold
Landlord, any Parent Entity and Lender and their respective officers, directors,
shareholders, partners, beneficial owners, trustees, members, managers and
employees, harmless from and against any and all causes of actions, suits,
demands or judgments of any nature whatsoever, losses, damages, penalties,
expenses, fees, claims, costs (including response and remedial costs), and
liabilities, including, but not limited to, reasonable attorneys’, consultants’
and experts’ fees and costs of litigation, arising out of or in any manner
connected with (i) any violation during the Term of any applicable Environmental
Law with respect to the Leased Premises, caused by Tenant’s acts or omissions,
Tenant’s occupancy of the Leased Premises, or Tenant’s use of Equipment,
including Landlord Equipment, on the Leased Premises during the Term; (ii) the
release or threatened release of or failure to remove or remediate, as required
by this Paragraph 29, Hazardous Materials which first occur during the Term at
the Leased Premises or any portion or portions thereof, including, but not
limited to, the exacerbation of any past release which first occurred prior to
the Term; and (iii) Tenant’s use, sale or storage during the Term of Hazardous
Materials at the Leased Premises, including, but not limited to, in underground
storage tanks, except to the extent that any such causes of actions, suits,
demands, judgments, losses, damages, penalties, expenses, fees, claims, costs
and liabilities arise from or in connection with Landlord Equipment, and to the
extent not caused by the acts or omissions of Tenant.

(c) Tenant shall (i) provide Landlord with a copy of all permits or other
approvals obtained with respect to Environmental Laws and (ii) shall promptly
notify Landlord and Lender of the release or threatened release of any Hazardous
Substances at, in, on, under or from the Leased Premises or the receipt by
Tenant of any citations or notices of the investigation into, violation or
possible violation of any Environmental Laws in connection with the Leased
Premises.

(d) Tenant shall permit such persons as Landlord may designate (“Site
Reviewers”) to visit the Leased Premises and perform environmental site
investigations and assessments (“Site Assessments”) on the Leased Premises for
determining whether any of the provisions of this Paragraph have been violated
by Tenant. The reasonable out-of-pocket cost incurred by Landlord in connection
with performing all Site Assessments shall be paid by Tenant if Tenant is found
to have violated its obligations under this Paragraph 29. Tenant shall also pay
all other costs associated with remediating any Contamination for which Tenant
is responsible hereunder.

30. Entry by Landlord. Landlord and its authorized representatives shall have
the right upon reasonable prior notice (which shall be not less than two
(2) business days except in the case of emergency) to enter the Leased Premises
at all reasonable business hours (and at all other times in the event of an
emergency): (a) for the purpose of inspecting the same or for the purpose of
doing any work under Paragraph 11(c) above, and may take all such action thereon
as may be necessary or appropriate for any such purpose (but nothing contained
in this Lease or otherwise shall create or imply any duty upon the part of
Landlord to make any such inspection or do any such work), and (b) for the
purpose of showing the Leased Premises to prospective purchasers and mortgagees
and, at any time during reasonable business hours within six (6) months prior to
the expiration of the Term of this Lease for the purpose of showing the same to
prospective tenants. No such entry shall constitute an eviction of Tenant but
any such entry shall be done by Landlord in such reasonable manner as to
minimize any disruption of Tenant’s business operation. Notwithstanding the
foregoing or the provisions of Paragraph 11(c) above, the Landlord shall not be
permitted to conduct any invasive testing of the Leased Premises without the
prior written consent of the Tenant, which shall not be unreasonably delayed,
conditioned or withheld.

31. No Usury. The intention of the parties being to conform strictly to the
applicable usury laws, whenever any provision herein provides for payment by
Tenant to Landlord of interest at a rate in excess of the legal rate permitted
to be charged, such rate herein provided to be paid shall be deemed reduced to
such legal rate.

32. Severability. Each and every covenant and agreement contained in this Lease
is, and shall be construed to be, a separate and independent covenant and
agreement, and the breach of any such covenant or agreement by any party shall
not discharge or relieve the other party from its obligation to perform the
same. If any term or provision of this Lease or the application thereof to any
provision of this Lease or the application thereof to any person or
circumstances shall to any extent be invalid and unenforceable, the remainder of
this Lease, or the application of such term or provision to person or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term and provision of this Lease shall be
valid and shall be enforced to the extent permitted by law.

33. Special Provisions Relating to Subleased Locations. The terms and conditions
of this Paragraph 33 shall only apply in the event that the Leased Premises is
subject to a Prime Lease. In the event of any conflict between the terms and
conditions of this Paragraph 33 and any other provisions of this Lease, the
terms and conditions of this Paragraph 33 shall control.

(a) The terms and conditions of this Lease and the parties’ respective
obligations, rights and remedies pursuant to this Lease shall be subordinate and
subject to the terms and conditions of the Prime Lease. All of the terms and
conditions with which Landlord is bound to comply under the Prime Lease shall be
binding upon Tenant as to the Leased Premises, and Tenant shall be liable for
compliance with and performance of same to the extent such obligations and
covenants are applicable to the Leased Premises or Tenant’s occupancy thereof.

(b) Notwithstanding anything to the contrary in this Lease, Tenant shall be
required to satisfy, or cause to be satisfied, all obligations of Landlord, as
tenant, pursuant to the Prime Lease, and not do, omit to do or permit any act or
omission which would constitute a violation, breach or default under the Prime
Lease. Without limiting the foregoing, Tenant hereby expressly assumes and
agrees to perform all of the terms, obligations, covenants and conditions to be
performed by Landlord under the Prime Lease.

(c) All provisions of this Lease imposing upon Tenant a duty to indemnify,
defend or hold Landlord or any other party harmless, shall be deemed to impose
upon Tenant the same duty to indemnify, defend or hold harmless any party to
which Landlord, as tenant under the Prime Lease, owes such a duty. Additionally,
all indemnity obligations and similar obligations of Landlord, as tenant under
the Prime Lease, shall be satisfied by Tenant.

(d) Tenant acknowledges that (i) this Lease and the Leased Premises are subject
to the Prime Lease; (ii) the Prime Lease might terminate due to condemnation,
casualty or other cause or expire and not be renewed; and (iii) the Prime Lease
may be terminated at any time as a result of a default by Landlord pursuant to
the Prime Lease or for any reason; and (iv) in the event of an expiration or
termination of the Prime Lease, the Term of this Lease shall automatically
expire and terminate.

(e) Landlord is under no obligation to seek an extension or renewal of the Prime
Lease or to exercise any options including any option to renew. Landlord has no
obligation to purchase the Leased Premises in the event of termination or
expiration of the Prime Lease and, therefore, does not and cannot convey any
such right or option to Tenant.

(f) Tenant acknowledges that it has been advised of the term of the Prime Lease,
and that the Prime Lease could be terminated during the Term or any extension
thereof.

(g) Landlord shall have no obligation to provide any insurance coverage with
respect to the Leased Premises.

(h) Notwithstanding anything in this Lease to the contrary, Tenant shall have no
rights or benefits under, and Landlord shall have no obligation or duties with
respect to, any Excluded Prime Lease Provisions. As used herein, the term
“Excluded Prime Lease Provisions” means any and all of the following provisions
of the Prime Lease (as applicable): (a) any provisions that are superseded by or
in direct conflict with the provisions of this Lease; (b) any right on the part
of Landlord (as “tenant” or “lessee” under the Prime Lease) to assign the Prime
Lease or sublet the Leased Premises or any portion thereof; (c) any right of
Landlord as “tenant” or “lessee” under the Prime Lease to make alterations and
additions to the Leased Premises; (d) any right of Landlord as “tenant” or
“lessee” under the Prime Lease to extend or renew the term of the Prime Lease;
(e) any right of cancellation or termination of the Prime Lease in favor of
Landlord as “tenant” or “lessee” under the Prime Lease, including any right
arising from any provision relating to casualty or Condemnation; (f) any right
of first refusal, right of first opportunity, or similar options in favor
Landlord as “tenant” or “lessee” under the Prime Lease; (g) any right on the
part of Landlord as “tenant” or “lessee” under the Prime Lease to avail itself
of any arbitration, mediation or other dispute resolution proceedings; and
(h) any “self-help” remedies to which Landlord may be entitled as “tenant” or
“lessee” pursuant to the Prime Lease.

34. Tenant Not an Affiliate of Landlord. Tenant hereby represents and warrants
to Landlord, based on the certifications that Lehigh Gas – Ohio Holdings, LLC
(“LGO Holdings”), the sole member and beneficial owner of Tenant, has received
from its members and otherwise to the best of Tenant’s knowledge, that Lehigh
Gas Partners LP does not actually or constructively (taking into account the
constructive ownership rules of Section 318 of the Internal Revenue Code of
1986, as amended, as modified by Sections 856(d)(5) and 7704(d)(3)(B) thereof)
own an interest in LGO Holdings constituting more than five percent (5%) of
either the assets or net profits of LGO Holdings. LGO Holdings’ Operating
Agreement contains transfer restrictions designed to prevent Lehigh Gas Partners
LP from being treated as constructively owning an interest in LGO Holdings
constituting ten percent (10%) or more of either the assets or net profits of
LGO Holdings.

35. Miscellaneous.

(a) The paragraph headings in this Lease are used only for convenience in
finding the subject matters and are not part of this Lease or to be used in
determining the intent of the parties or otherwise interpreting this Lease.

(b) As used in this Lease the singular shall include the plural as the context
requires and the following words and phrases shall have the following meanings:
(i) “including” shall mean “including but not limited to”; (ii) “provisions”
shall mean “provisions, terms, agreements, covenants and/or conditions”; (iii)
“lien” shall mean “lien, charge, encumbrance, title retention agreement, pledge,
security interest, mortgage and/or deed of trust”; and (iv) “obligation” shall
mean “obligation, duty, agreement, liability, covenant or condition”.

(c) Any act which any party is permitted to perform under this Lease may be
performed at any time and from time to time by such party or any person or
entity designated by such party. Any act which Tenant is required to perform
under this Lease shall be performed at Tenant’s sole cost and expense.

(d) This Lease may be modified, amended, discharged or waived only by an
agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought.

(e) The covenants of this Lease shall run with the Land and bind Tenant, the
successors and assigns of Tenant and all present and subsequent subtenants of
and holders of encumbrances upon the Leased Premises, and, subject to
Paragraph 28 above, shall inure to the benefit of and bind Landlord, its
successors and assigns.

(f) This Lease will be simultaneously executed in several counterparts, each of
which when so executed and delivered shall constitute an original, fully
enforceable counterpart for all purposes.

(g) This Lease shall be governed by and construed according to the internal laws
of the State or Commonwealth where the Leased Premises is located without regard
to its conflict of law provisions.

(h) Wherever the consent or approval of Landlord or Tenant is required
hereunder, such party agrees that it will not unreasonably withhold or delay
such consent or approval.

(i) Tenant may, from time to time, finance and grant security interests in
Tenant’s personal property and Trade Fixtures located at the Leased Premises
and, in connection therewith, upon request of Tenant, Landlord shall execute and
deliver to any Tenant’s lender(s) a Landlord’s Waiver in such form as shall be
reasonably acceptable to Landlord.

SIGNATURES ON FOLLOWING PAGE

1

IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
executed under seal as of the day and year first above written.

TENANT:

LEHIGH GAS- OHIO, LLC,
a Delaware limited liability company

/s/ Robert Brecker
Robert Brecker
President


LANDLORD:

LGP REALTY HOLDINGS LP,
a Delaware limited partnership, on behalf of itself (if designated as Landlord)
and on behalf of all Landlords identified on Schedule 1, a Delaware limited
liability company

By: LGP REALTY HOLDINGS GP LLC,

its General Partner , a Delaware limited liability company

/s/ David F. Hrinak
David F. Hrinak
Vice President


LEHIGH GAS WHOLESALE SEERVICES, INC.:


(as Equipment Landlord and Landlord, as may be applicable to one or more Leased
Premises) a Delaware corporation

/s/ David F. Hrinak
David F. Hrinak
Vice President


Schedule 1

[The most current list of Leased Premises attached hereto shall constitute
Schedule 1 under
this Lease.]

2